Exhibit 10.68

PATENT AND TECHNOLOGY LICENSE AND PURCHASE AGREEMENT

This Patent and Technology License and Purchase Agreement is entered into on
2 February, 2011 (“Signing Date”) by and between:

Hansen Medical, Inc., a company duly incorporated under the laws of the State of
Delaware, having its registered office at 800 East Middlefield Road, Mountain
View, CA 94043, USA (hereinafter referred to as “Hansen”),

and

Koninklijke Philips Electronics N.V., a company duly incorporated under the laws
of The Netherlands, having its registered office in Eindhoven, The Netherlands
and Philips Medical Systems Nederland B.V., a private company with limited
liability and a Philips Healthcare company, having its registered office and its
principal place of business at Veenpluis 4-6, 5684 PC, Best, The Netherlands
(acting jointly and severally and hereinafter individually and collectively
referred to as “Philips”).

Hansen and Philips are hereinafter also referred to individually as a “Party”
and collectively as the “Parties.”

WHEREAS, Hansen owns certain patents and other Intellectual Property (defined
below) related to Fiber Optic Shape Sensing and Localization (“FOSSL”)
Technology (defined below);

WHEREAS, Hansen has obtained rights to certain patents and other Intellectual
Property related to FOSSL Technology from Luna Innovations, Inc. and Luna
Technologies, Inc. (individually and collectively, “Luna”) through the
Hansen-Luna Agreement (defined below) and the Development and Supply Agreement
(defined below);

WHEREAS, Philips wishes to purchase certain Hansen patents and to acquire
licenses to certain other Hansen patents and other Intellectual Property, all
related to FOSSL Technology and Hansen is willing to sell and to license the
same to Philips on the conditions set forth herein;

WHEREAS, Philips wishes to acquire, and Hansen is willing to arrange for SPE
(defined below) to provide to Philips, a sublicense to practice under the
patents and other Intellectual Property related to FOSSL Technology, which
Hansen has licensed from Luna, on the conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual obligations and covenants
contained herein, the Parties have agreed as follows:

1.          Definitions.    The following terms when used in this Agreement
shall have the respective meanings ascribed thereto below:

1.1        “Affiliate(s)” shall mean, with respect to a Party, any one or more
legal entities (i) owned or controlled by the Party or, (ii) owning or
controlling the Party, or (iii) owned or controlled by the legal entity owning
or controlling the Party, but any such legal entity shall only be considered an
Affiliate of a Party for as long as such direct or indirect ownership or control
exists. For the purposes of this definition a legal entity shall be deemed to
own or control another legal entity if more than 50% (fifty percent) of the
voting stock of the latter legal entity, ordinarily entitled to vote in the
meetings of shareholders of that entity (or, if there is no such stock, more
than 50% (fifty percent) of the ownership of or control in the latter legal
entity), is held, directly or indirectly, by the owning or controlling legal
entity.

 

1



--------------------------------------------------------------------------------

1.2        “Agreement” shall mean this Patent License and Purchase Agreement,
including all its exhibits and annexes.

1.3        “Buy Back Field” shall mean a field in which Hansen receives
nonexclusive rights and in which Hansen may exercise its rights to buy back IP
from Philips if Philips fails to satisfy the Marketing Requirement for such
field, pursuant to Section 4. The Buy Back Fields include: [***] For the
avoidance of doubt, if Hansen or SPE exercises its buy back rights under
Section 4.2 with respect to a particular Buy Back Field, Philips shall retain
its rights hereunder or under the SPE-Philips Agreement within the SDOF Medical
Robotics Field for all other Buy Back Fields for which Hansen or SPE has not
exercised its buy back rights under Section 4.2 and for all activities licensed
hereunder or sublicensed under the SPE-Philips Agreement within the SDOF Medical
Robotics Field that are outside the Buy Back Fields.

1.4        “Capture Period” shall mean [***].

1.5        “Change of Control” shall mean with respect to a Party (a) the sale
of all or substantially all of the assets of such Party to which this Agreement
relates to a Third Party, or (b) a merger, consolidation or other reorganization
of such Party which results in more than 50% (fifty percent) of the voting stock
of the resulting or surviving entity being owned or held by persons other than
those owning or holding the voting stock in such Party immediately prior to such
transaction, or (c) the sale by one or more stockholders of such Party, in a
single transaction or series of related transactions, of more than 50% (fifty
percent) of the voting stock of such Party to one or more third parties who are
at the time of such sale unaffiliated with any stockholders of such Party.

1.6        “Closing” shall have the meaning given to such term in Section 3.1
below.

1.7        “Closing Date” shall have the meaning given to such term in
Section 3.1 below.

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS

 

2



--------------------------------------------------------------------------------

1.8        “Colonoscopy Non-Robotic Field” shall mean [***]

1.9        “Development and Supply Agreement” shall mean the agreement entitled
“Development and Supply Agreement” between Hansen and Luna Innovations, Inc.
dated January 12, 2010, as amended pursuant to Amendment No. 1 to Development
and Supply Agreement dated as of February 17, 2010 and Amendment No. 2 to
Development and Supply Agreement dated as of April 2, 2010 (and as may be
amended from time to time by other, later amendments, provided that the rights
given to Philips under this Agreement shall not be affected by such other, later
amendment(s)).

1.10      “Endoluminal Non-Robotic Field” shall mean [***]

1.11      “Fiber Optic Shape Sensing Localization Technology” or “FOSSL
Technology” shall mean [***]

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

 

3



--------------------------------------------------------------------------------

[***]

1.12      “FOSSL Enabled Product Payment” shall mean the [***] payment due by
Philips for the sale of FOSSL Systems. The FOSSL Enabled Product Payment is
limited by the conditions stated in Section 3.3.

1.13      “FOSSL IP” shall mean the Purchased Hansen Patents and Licensed
Patents, and all other Licensed Hansen IP and Licensed Luna IP. FOSSL IP
includes copyrighted or copyrightable works, object code, source code, and
manuals (in all such cases which otherwise fall within the foregoing definition)
to the extent described in Section 2.4.

1.14      “FOSSL System” shall mean [***]

1.15      “Hansen Group 1 Patents” shall mean the patent applications and
patents listed on Exhibit E; together with any renewal, division, continuation,
continued prosecution application or continuation-in-part of any of such
patents, certificates and applications, any and all patents or certificates of
invention issuing thereon, and any and all reissues, reexaminations, extensions,
divisions, provisional filings, parent applications, renewals, substitutions,
confirmations, registrations and revalidations of or to any of the foregoing,
and any foreign counterparts of any of the foregoing.

1.16      “Hansen Group 2 Patents” shall mean the patent applications and
patents listed on Exhibit F; together with any renewal, division, continuation,
continued prosecution application or continuation-in-part of any of such
patents, certificates and applications, any and all patents or certificates of
invention issuing thereon, and any and all reissues, reexaminations, extensions,
divisions, provisional filings, parent applications, renewals, substitutions,
confirmations, registrations and revalidations of or to any of the foregoing,
and any foreign counterparts of any of the foregoing, in each case to the extent
claiming any FOSSL Technology, including any part, aspect, feature or
embodiments of any FOSSL Technology.

1.17      “Hansen Group 3 Patents” shall mean the patent applications and
patents listed on Exhibit G; together with any renewal, division, continuation,
continued prosecution application or continuation-in-part of any of such
patents, certificates and applications, any and all patents or certificates of
invention issuing thereon, and any and all reissues, reexaminations, extensions,
divisions, provisional filings, parent applications, renewals, substitutions,
confirmations, registrations and revalidations of or to any of the foregoing,
and any foreign counterparts of any of the foregoing, in each case to the extent
claiming any FOSSL Technology, including any part, aspect, feature or
embodiments of any FOSSL Technology.

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

 

4



--------------------------------------------------------------------------------

1.18      “Hansen-Intuitive Cross License Agreement” shall mean the Cross
License Agreement between Intuitive Surgical, Inc. and Hansen, effective as of
January 12, 2010.

1.19      “Hansen-Luna Agreement” shall mean the agreement entitled “License
Agreement Between Hansen and Luna” dated January 12, 2010.

1.20      “Hansen Product” shall mean any Product developed, made or
commercialized by or for Hansen or its Affiliates in any country or territory in
the world (or any component or subsystem thereof).

1.21      “Intellectual Property” or “IP” shall mean:

(i) inventions and discoveries, whether patentable or not, all patents,
registrations, invention disclosures and applications therefor, including
divisions, continuations, continuations-in-part and renewal applications, and
including renewals, extensions and reissues;

(ii) Trade Secrets;

(iii) to the extent not meeting the definition of Trade Secrets, other
confidential information, know-how, processes, schematics, business methods,
formulae, drawings, prototypes, models, designs, customer lists and supplier
lists;

(iv) published and unpublished works of authorship, whether copyrightable or
not, including, without limitation, databases or other compilations of
information), copyrights therein and thereto, and registrations and applications
therefor, and all renewals, extensions, restorations and reversions thereof; and

(v) all other generally recognized intellectual property or proprietary rights
(excluding trademarks and similar rights in marks, names and logos).

1.22      “Interrogator” shall mean [***].

1.23      “Intuitive-Luna Agreement” shall mean that certain Development and
Supply Agreement dated June 11, 2007 between Intuitive Surgical, Inc.
(“Intuitive”) and Luna Innovations Incorporated, as restated and amended by Luna
and Intuitive as of January 12, 2010 pursuant to the Amendment to the 2007
Development and Supply Agreement.

1.24      “IP Security Agreement” shall mean the Intellectual Property Security
Agreement between SPE and Philips securing certain obligations of SPE to Philips
under the SPE-Philips Agreement.

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS

 

5



--------------------------------------------------------------------------------

1.25      “Licensed Fields” shall mean the Vascular Non-Robotic Field, the
Endoluminal Non-Robotic Field, the Non-Robotic Medical Devices Field (including
the Colonoscopy Non-Robotic Field), the Orthopedics Field, and the SDOF Medical
Robotics Field.

1.26      “Licensed Hansen IP” shall mean :

(a) [***]

(b) [***]

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

6



--------------------------------------------------------------------------------

1.27      “Licensed Hansen Patents” shall mean the Hansen Group 2 Patents and
the Hansen Group 3 Patents.

1.28      “Licensed Luna IP” shall mean [***]

1.29      “Licensed Luna Patents” shall mean [***]

1.30      “Licensed Patents” shall mean the Licensed Hansen Patents and the
Licensed Luna Patents.

1.31      “Luna-Philips Joint Development Agreement” shall mean any future
agreement between Luna and Philips (or a present or future Affiliate of Philips)
in effect within the Capture Period, whereby Luna and Philips (or its
Affiliates) jointly develop technology (and/or Luna develops technology for
Philips) in the field of FOSSL Technology.

1.32      “Medical Robotics Field” shall mean [***]

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

7



--------------------------------------------------------------------------------

1.33      “Naked License” or “Naked Sublicense” shall mean [***]

1.34      [***].

1.35      [***]

1.36      [***]

1.37      “Non-Robotic Medical Devices Field” shall mean [***]

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

8



--------------------------------------------------------------------------------

1.38      “Orthopedics Field” shall mean [***]

1.39      “Out-Licensing Payments” shall mean the payments due by Philips to
Hansen pursuant to Section 3.5 and SPE pursuant to Section 3.3 of the
SPE-Philips Agreement for any Naked License or Naked Sublicense or cross license
described in Section 3.5 or Section 3.3 of the SPE-Philips Agreement under any
of the FOSSL IP rights of Philips (including to the Licensed Luna IP or Licensed
Hansen IP) acquired under this Agreement or the SPE-Philips Agreement.

1.40      “Philips FOSSL IP” shall mean [***]

1.41      “Product(s)” shall mean any device, instrument, diagnostic,
therapeutic, product, system, application, or service. For the avoidance of
doubt, it is the Parties’ understanding that consumables are included within
Product.

1.42      “Purchased Hansen Patents” shall mean the Hansen Group 1 Patents.

1.43      “Reasonably Perceived Net Value” shall have the meaning given to such
term in Section 3.5.1.

1.44      “Royalty Reporting Form” shall mean a written statement in the form as
attached hereto as Annex 1 signed by a duly authorized officer on behalf of
Philips.

1.45      “SDOF Medical Robotics Field” shall mean [***]

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

9



--------------------------------------------------------------------------------

1.45.1 “SDOF Endoluminal Robotics Field” shall mean [***]

1.45.2 “SDOF Orthopedics Robotics Field” shall mean [***]

1.45.3 “SDOF Vascular Robotics Field” shall mean [***]

1.46      “Security Agreement” shall mean the Security Agreement between SPE and
Philips securing certain obligations of SPE to Philips under the SPE-Philips
Agreement.

1.47      “Sensor” shall mean [***].

1.48      “Signing Date” shall have the meaning given to such term on the first
page of this Agreement.

1.49      “SPE” shall mean ECL7, LLC, a Delaware limited liability company.

1.50      “Technology” shall mean any technical information, know-how,
processes, procedures, methods, formulae, protocols, techniques, software,
computer code (including both object and source code), documentation, works of
authorship, data, designations, designs, devices, prototypes, substances,
components, inventions (whether or not patentable), mask works, ideas, trade
secrets and other information or materials, in tangible or intangible form.

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS

 

10



--------------------------------------------------------------------------------

1.51      “Term” shall have the meaning set forth in Section 13.1 below.

1.52      “Third Party” shall mean any entity other than a Party or an Affiliate
of a Party.

1.53      “Trade Secret” shall mean information and know-how to the extent that
such information or know-how (a) derives independent economic value, actual or
potential, from not being generally known to the public or to other persons who
can obtain economic value from its disclosure or use and (b) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.
Trade Secrets may include, but is not limited to confidential information,
know-how, processes, schematics, business methods, formulae, drawings,
prototypes, models, designs, customer lists and supplier lists that meet the
foregoing definition.

1.54      “Vascular Non-Robotic Field” shall mean [***]

 

2.          

License and Transfer of Rights

2.1        License Grants to Hansen Intellectual Property

2.1.1                Non-Robotic Medical Devices Field; SDOF Medical Robotics
Field. Subject to the terms and conditions of this Agreement and prior Hansen
commitments specified in Exhibit H and in the Hansen-Luna Agreement, Hansen
hereby grants to Philips and its present and future Affiliates, effective as of
the Closing, a nonexclusive, worldwide, transferable (subject to Section 17 of
this Agreement) license under the Licensed Hansen IP to research, develop, make,
have made, use, have used, import, sell, have sold and otherwise commercialize
and exploit Products in each case solely within the Non-Robotic Medical Devices
Field (which includes, for the avoidance of doubt, the Colonoscopy Non-Robotic
Field) and SDOF Medical Robotics Field. To avoid doubt, the foregoing license
shall be subject to the rights and licenses granted by Hansen to Intuitive under
the Hansen-Intuitive Cross License Agreement (including Section 2.1 of the
Hansen-Intuitive Cross License Agreement); and subject to the terms and
conditions of such agreement, Intuitive shall continue to enjoy its rights and
licenses thereunder.

2.1.2                Vascular Non-Robotic Field, Endoluminal Non-Robotic Field
and Orthopedics Field. Subject to the terms and conditions of this Agreement and
prior Hansen commitments specified in Exhibit H, Hansen hereby grants to Philips
and its present and future Affiliates, effective as of the Closing, a worldwide,
transferable (subject to Section 17 of this Agreement) license (with the right
to sublicense through one or multiple tiers solely as set forth in this Section
2.1.2 below) under the Licensed Hansen IP to research, develop, make, have made,
use, have used, import, sell, have sold and otherwise commercialize and exploit
Products in each case solely within the Vascular Non-Robotic Field, Endoluminal
Non-Robotic Field and Orthopedics Field. The foregoing license shall be
exclusive with respect to the Hansen Group 2 Patents (subject to the rights of
Luna and Intuitive under the Hansen-Luna Agreement and Hansen-Intuitive Cross
License Agreement) and nonexclusive with respect to all other licensed Hansen
patents and patent applications (including, to be clear, the Hansen Group 3
Patents).

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

11



--------------------------------------------------------------------------------

2.1.3                [***]

2.1.4                [***]

2.1.5                Further Transfers of Licensed Hansen IP. In the event that
Hansen would sell, assign or otherwise transfer ownership in any of the Licensed
Hansen IP to an Affiliate or a Third Party, Hansen shall explicitly stipulate
that the rights and licenses granted to Philips and its present and future
Affiliates pursuant to this Agreement shall remain in force and any transfer or
assignment not so construed shall be null and void. An identical obligation
shall be imposed by Hansen on the acquirer, including the obligation to impose
the same on every subsequent acquirer or assignee.

2.2        PURCHASED HANSEN PATENTS

2.2.1                Assignment. Subject to the terms and conditions of this
Agreement (including without limitation the payment required by Section 3.2) and
prior Hansen commitments (including any licenses or other rights granted by
Hansen prior to the Signing Date) regarding the Purchased Hansen Patents (each
of which prior Hansen commitments are listed in Exhibit H and in the Hansen-Luna
Agreement), at the Closing, Hansen shall sell to Philips all right, title and
interest in the Purchased Hansen Patents and shall execute the associated
assignment form found at Annex 2. Until Hansen transfers all patent files
directly associated with the Purchased Hansen Patents, Hansen shall maintain all
patent files directly associated with the Purchased Hansen Patents in good
standing. To avoid doubt, the Purchased Hansen Patents shall remain subject to
any rights or licenses granted under such Purchased Hansen Patents under (and
the applicable terms and conditions of) the agreements listed in Exhibit H. To
further avoid doubt, the foregoing assignment shall be subject to the rights and
licenses granted by Hansen (a) to Luna under the Hansen-Luna Agreement
(including Section 2.2(b) of the Hansen-Luna Agreement) and (b) to Intuitive
under the Hansen-Intuitive Cross License Agreement (including Section 2.1 of the
Hansen-Intuitive Cross License Agreement); and subject to the terms and
conditions of each of such agreements, each of Luna and Intuitive shall continue
to enjoy its rights and licenses thereunder.

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

12



--------------------------------------------------------------------------------

2.2.2                Grantback License. Effective as of the Closing, Philips
hereby grants to Hansen and its Affiliates a world-wide, royalty-free, exclusive
(subject to Philips’ nonexclusive retained rights to research, develop, make,
have made, use, have used, import, sell, have sold and otherwise commercialize
and exploit Products in each case solely within SDOF Medical Robotics Field),
irrevocable license under the Purchased Hansen Patents for the lifetime of each
patent right, to use and practice the Purchased Hansen Patents for and in any
and all activities and applications in the SDOF Medical Robotics Field, Medical
Robotics Field and in any Buy Back Field for which Hansen has exclusive or
nonexclusive rights pursuant to Section 4.2 that Hansen or its Affiliates (or
any of their respective sublicensees) see fit, including, without limitation,
the right to research, develop, make, have made, use, have used, import, sell,
have sold, offer to sell and otherwise commercialize and exploit any Product
(including software), process or service including the right to have any such
Product, process or service made for it and/or its Affiliates or sold or
otherwise disposed of for it or its Affiliates by third parties and to grant to
Luna and Intuitive rights under the Purchased Hansen Patents to enable the
continued grant of rights with respect to the Purchased Hansen Patents as set
forth in the Hansen-Luna Agreement and the Hansen-Intuitive Cross License
Agreement. Subject to Intuitive’s rights under the Hansen-Intuitive Cross
License Agreement or Luna’s rights under the Hansen-Luna Agreement, with respect
to the SDOF Medical Robotics Field, the foregoing license shall be
sublicenseable by Hansen (through one or multiple tiers) solely in connection
with Hansen Products, and sublicensees shall not have the right to enforce the
licensed rights. Subject to Intuitive’s rights under the Hansen-Intuitive Cross
License Agreement or Luna’s rights under the Hansen-Luna Agreement, with respect
to the Medical Robotics Field outside of the SDOF Medical Robotics Field, the
foregoing license shall be sublicenseable by Hansen (through one or multiple
tiers) in connection with any Products. To avoid doubt, (a) Luna has and shall
have the right to sublicense (through one or multiple tiers) the Purchased
Hansen Patents outside the Medical Robotics Field, outside the Orthopedics
Field, outside the Vascular Non-Robotic Field and outside the Endoluminal
Non-Robotic Field (and within such excluded fields solely to the extent of the
scope of Luna’s retained rights expressly described in the Hansen-Luna
Agreement) as set forth in Section 2.2(b) of the Hansen-Luna Agreement; and
(b) Intuitive has and shall have the right to sublicense (through one or
multiple tiers) the Purchased Hansen Patents within the Medical Robotics Field
as set forth in Section 2.1 of the Hansen-Intuitive Cross License Agreement.

 

13



--------------------------------------------------------------------------------

2.2.3     Further Transfers of Purchased Hansen Patents. In the event that
Philips would sell, assign or otherwise transfer ownership in any of the
Purchased Hansen Patents to an Affiliate or a Third Party, Philips shall
explicitly stipulate that (a) such transfer shall be subject to any rights or
licenses granted under such Purchased Hansen Patents under (and the applicable
terms and conditions of) the agreements listed in Exhibit H and the Hansen-Luna
Agreement and (b) the rights and licenses granted to Hansen and its Affiliates
pursuant to this Agreement shall remain in force, and any transfer or assignment
not so construed shall be null and void. An identical obligation shall be
imposed by Philips on the acquirer, including the obligation to impose the same
on every subsequent acquirer or assignee.

2.3        Acknowledgement Regarding Agreements Among Hansen, Luna and
Intuitive. Philips has reviewed the agreements provided by Hansen listed in
Exhibit H. Based on these agreements, Philips acknowledges as follows: The
licenses granted under the Licensed Hansen IP pursuant to Section 2 of this
Agreement, to the extent they include (or come to include) sublicenses under
patents or Technology of a Third Party, shall be subject to the terms and
conditions of the agreement governing the license under which the sublicense is
granted. Philips agrees (a) that the Purchased Hansen Patents and the Licensed
Hansen IP licensed to Philips hereunder is subject to the terms and conditions
of the Development and Supply Agreement, (b) to materially comply with the terms
and conditions of the Development and Supply Agreement as a licensee of Hansen
and (c) this Agreement shall not prevent or prohibit Hansen and Luna from
entering into other development and supply agreements between them provided that
such agreements are not inconsistent with any other term of this Agreement.
Further, Philips acknowledges and agrees that the rights licensed to Philips
hereunder shall be subject to the rights and licenses granted by Hansen to
Intuitive pursuant to the Hansen-Intuitive Cross License Agreement and subject
to certain limited rights and licenses retained by and/or granted to Luna
pursuant to the Hansen-Luna Agreement and the Development and Supply Agreement.

2.4        Clarification Regarding Copyrights. With respect to Technology
licensed by Hansen to Philips under this Agreement that includes software, works
of authorship or copyrighted materials, such licenses shall include the right to
copy, modify and make derivative works thereof (and the right to use any ideas,
concepts, algorithms and other information contained therein) within the fields
and pursuant to the terms and conditions otherwise provided in this Agreement,
regardless of when or whether provided or disclosed to Philips. The foregoing
shall not be construed to require the delivery or provision of any particular
software (or source code), works of authorship or copyrighted materials except
to the extent specifically provided in this Agreement or otherwise agreed upon
in writing by the Parties.

2.5        Philips FOSSL IP. Effective as of the Closing, Philips hereby grants
to Hansen and its present and future Affiliates a nonexclusive, worldwide,
transferable (subject to Section 17 of this Agreement) license (with the right
to sublicense through one or multiple tiers solely for Hansen Products) under
the Philips FOSSL IP to research, develop, make, have made, use, have used,
import, sell, have sold and otherwise commercialize and exploit Products, in
each case solely within the Medical Robotics Field (including, to avoid doubt,
the SDOF Medical Robotics Field). [***]

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

14



--------------------------------------------------------------------------------

2.6        Reservation of Rights. Except for the rights and licenses expressly
granted to Philips hereunder, Hansen shall retain all right, title and interest
in and to: (a) the Licensed Hansen IP and all of Hansen’s other Intellectual
Property; and (b) as between the Parties, all of Hansen’s right, title and
interest in and to the Licensed Luna IP. Hansen does not grant to Philips any
rights or licenses in or to any patents, Technology or other intellectual
property, whether by implication, estoppel, or otherwise, except to the extent
expressly provided in this Agreement.

2.7        Philips-Luna Agreement. Based on Philips’ representation to Hansen,
Hansen hereby consents and acknowledges that Philips entered into a springing
direct license with Luna for Licensed Luna IP (i.e., a license from Luna to
Philips for Licensed Luna IP (of the same scope as the license therefor under
this Agreement) which will become effective immediately without any further
action by Philips, if and to the extent the Hansen-Luna Agreement is terminated,
or if rejected by reason of any bankruptcy, insolvency, or other creditor
arrangement or proceeding commenced by or against Hansen or its Affiliates.
Hansen also consents and acknowledges that Philips may enter into its own
development agreements with Luna in the Non-Robotic Medical Devices Field and
SDOF Medical Robotics Field (as those terms are defined in the Hansen-Luna
Agreement), and that Hansen consents to such agreements, subject to any rights
it may have under the Hansen-Luna Agreement and the Development and Supply
Agreement [***]

3.          Payment and Reporting

3.1        Closing. Subject to the terms and conditions hereof, the consummation
of the sale of Purchased Hansen Patents and the effectiveness of the licenses
granted hereunder (the “Closing”) will take place at 10:00 a.m. (EST) on the
third (3rd) Business Day following the date on which all of the conditions set
forth in Section 10.4 have been satisfied or waived (other than any such
conditions that by their terms cannot be satisfied until the Closing Date, which
conditions shall be required to be so satisfied or waived on the Closing Date),
unless another time and/or date is agreed to in writing by Hansen and Philips
(the “Closing Date”). The Closing shall be held at the offices of Mintz, Levin,
Cohn, Ferris, Glovsky and Popeo, P.C., One Financial Center, Boston,
Massachusetts, unless another place is agreed to in writing by the Parties
hereto.

3.2        Initial Payment. At the Closing, Philips shall pay to Hansen an
initial non-refundable, non-creditable payment of [***]. Until such payment is
made by Philips, no licenses or assignments granted under this Agreement shall
be deemed effective. The Parties acknowledge that, subject to the terms and
conditions of the SPE-Philips Agreement, Philips is required to make a separate
initial payment of [***] to SPE in consideration of the rights granted with
respect to the Licensed Luna IP under the SPE-Philips Agreement.

3.3        FOSSL Enabled Product Payments. In further consideration of the
rights granted hereunder by Hansen to Philips, following the Closing, Philips
shall make a royalty payment in the form of a FOSSL Enabled Product Payment to
Hansen for each calendar year [***]

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS

 

15



--------------------------------------------------------------------------------

For all FOSSL Systems for which a FOSSL Enabled Product Payment is due, the
FOSSL Enabled Product Payments made in a given calendar year shall be an amount
which is equal to [***]

3.3.1     Extension. If any Buy Back Period is extended or tolled pursuant to
Section 4.3 and/or Section 4.4, the time period during which FOSSL Enabled
Product Payments are due under Section 3.3 shall be extended with respect to
that specific Licensed Field for an amount of time equivalent to the amount by
which any Buy Back Period is so extended or tolled. For avoidance of doubt, if
the Vascular Buy Back Period is extended for six (6) months, the payment period
of Section 3.3 would be extended for six (6) months for sales in the Vascular
Non-Robotic Field only.

3.4        Reduction Due to Royalty Stacking. In the event that Philips
reasonably believes that it is required to make any royalty or similar payments
to a Third Party for FOSSL Technology in order to exploit the licenses granted
under Article 2 to Philips for Licensed Hansen IP and/or under Article 2 of the
SPE-Philips Agreement for Licensed Luna IP, Philips may deduct from the FOSSL
Enabled Product Payments payable to Hansen pursuant to Section 3.3 of this
Agreement or Section 3.2 of the SPE-Philips Agreement, [***]

3.5        Naked (Sub)licenses and Cross Licenses.

3.5.1                If Philips or its Affiliates enters into a Naked License or
Naked Sublicense based on the FOSSL IP then Philips shall pay [***] Philips will
notify Hansen promptly, and in any event within [***] following the execution of
any Naked License or Naked Sublicense, which will include a description of the
terms of such license, and will thereafter notify Hansen within [***] of receipt
of consideration therefrom, which will include [***]

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

16



--------------------------------------------------------------------------------

Out-Licensing Payments will be due within sixty (60) days of receiving an
invoice for such payment. With each Out-Licensing Payment, Philips shall provide
Hansen a written report specifying in reasonable detail the form of underlying
revenue received or grant given and the calculation of any applicable exclusions
specified in this Section 3.5.

3.5.2                If Philips or its present or future Affiliates enters into
a cross-license based on the FOSSL IP, and the FOSSL IP is material to the cross
license, then Philips shall pay [***]

3.6        Limitation on Payments. Notwithstanding any provision herein, the
FOSSL Enabled Product Payment is limited to FOSSL Systems and shall not apply to
any other product or process derived from the Licensed Hansen IP or Licensed
Luna IP including, but not limited to, [***] that do not meet the definition of
a FOSSL System.

3.7        Wiring Instructions. All payments by Philips to Hansen under this
Agreement shall be made by wire in U.S. Dollars to the account designated by
Hansen in writing.

3.8        Reporting. Subject to the extensions described in Section 3.3.1
above, within thirty (30) calendar days following [***] Philips shall submit to
Hansen (even in the event that no FOSSL Systems have been manufactured or sold)
a Royalty Reporting Form, duly completed by an authorized officer of Philips.
Royalty reports shall start with the first calendar quarter after shipment of
the first FOSSL System for commercial sale, and end with the reporting period
that ends [***] subject to the extensions described in Section 3.3.1 above.

3.9        Timing; Late Payments. Together with submission of Philips’ Royalty
Reporting Form, subject to Section 3.3, Philips shall pay the corresponding
FOSSL Enabled Payment due to Hansen hereunder within [***] of receiving an
invoice for such payment. Any undisputed amounts not paid when due under this
Agreement shall automatically accrue interest from the date when due until
actually paid at a rate equal to the sum of [***] plus the prime rate of
interest quoted in the Wall Street Journal (West Coast edition) calculated daily
on the basis of a 365-day year, or if such edition is unavailable, a similar
reputable data source; provided, however, that in no event shall such rate
exceed the maximum annual interest rate permitted under applicable law. For the
avoidance of doubt, the accrual of interest shall not apply to the initial
payment due under this Agreement.

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

17



--------------------------------------------------------------------------------

3.10      Taxes. In the event that the governmental authorities of any country
imposes any withholding taxes on payments made by Philips to Hansen hereunder
and requires Philips to withhold such tax from such payments, Philips may reduce
the payment due by the amount of such tax. In such event, Philips shall promptly
provide Hansen with tax receipts issued by the relevant tax authorities and with
reasonable assistance in obtaining any credits for, and reductions to or
exemptions from, such amounts.

3.11      Records. Philips shall (and shall ensure that its Affiliates and their
respective licensees and sublicensees, as applicable) maintain complete, true
and accurate books of accounts and records reasonably sufficient for the purpose
of determining the payments to be made to Hansen under this Agreement for at
least [***] following the end of the calendar quarter to which they pertain.
Hansen may at its own expense audit such books of account limited to Philips’
(and its Affiliates’ and their respective licensees’ and sublicensees’) sale of
the FOSSL Systems and the revenue and Licensing Out Costs described in Section
3.5 at the place where such books are kept, in order to verify Philips’ royalty
statements provided for in this Article 3. Any such audit shall be conducted
only once per calendar year per set of books, upon at least 21 days prior
written notice and by an independent professional auditor reasonably acceptable
to Philips and bound by written confidentiality obligations, during normal
business hours and in such a manner as not to interfere unduly with normal
business activities. A copy of any report made by such auditor shall be
delivered to Philips at the same time as such report is delivered to Hansen. No
audit in respect of any royalty statement shall commence later than [***] from
the date of such royalty statement, and only one audit shall be conducted in
respect of any such statement, except that if any material errors or
discrepancies are uncovered during an audit, more audits shall be allowed until
such material uncovered errors or discrepancies are resolved. Any materials
created by the audit shall be treated by Hansen and Philips as confidential
information.

3.12        Reports in General. Philips’ royalty statements and its accounting
records shall be final and binding on Hansen unless (a) written detailed
objection to them is given to Philips by Hansen within [***] from the date of
the relevant statement and unless any action or proceedings in respect of the
same are commenced within twelve months from the date of such written objection,
(b) an audit uncovers a material error or discrepancy or (c) such statements and
records are the subject of fraud, gross negligence or a breach of this
Agreement.

3.13        Confidential Nature of Reports. The Royalty Reporting Forms provided
by Philips to Hansen under this Article 3 in writing and marked as Confidential
shall be treated by Hansen as confidential.

3.14        Additional Payment Reductions. In the event that all of the Licensed
Patents and all of the Hansen Purchased Patents covering a FOSSL System are
declared invalid by a court or governmental authority of competent jurisdiction
(and from which decision no appeal is taken or can be taken), Philips may deduct
[***]

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS

 

18



--------------------------------------------------------------------------------

3.15      Additional Payment Reductions For Non-Patent FOSSL IP. For a given
FOSSL System, Naked License, Naked Sublicense or cross license (as described in
Section 3.5 of this Agreement or Section 3.3 of the SPE-Philips Agreement),
FOSSL Enabled Product Payments under Section 3.3 of this Agreement and
Section 3.2 of the SPE-Philips Agreement for such FOSSL System and Out-Licensing
Payments for such Naked License, Naked Sublicense or cross license under
Section 3.5 of this Agreement or Section 3.3 of the SPE-Philips Agreement will
be reduced by an additional [***] (a) the event described in Section 3.14 occurs
and (b) the FOSSL System, Naked License, Naked Sublicense or cross license only
includes non-patent FOSSL IP or FOSSL Technology that is not subject to
copyright protection, and:

a) was known to the general public before the Signing Date;

b) was rightfully known by Philips or its present or future Affiliate before
receipt from Hansen or Luna;

c) becomes rightfully known to Philips or its present of future Affiliate from a
source other than Hansen or Luna without breach of a duty of confidentiality to
Hansen or Luna or its Affiliates; or

d) is independently developed by Philips or its present or future Affiliate
without the use of or access to the confidential information or other FOSSL IP
of Hansen or Luna.

[***]

 

4.

    Anti-Shelving Provisions

4.1        Marketing Requirement; Buy Back. Philips (or its present or future
Affiliates) shall [***]

4.1.1     Vascular Buy Back Period. Subject to any applicable cure period in
Section 4.2, or any extensions set forth in Section 4.3, Philips (or its present
or future Affiliates or their respective licensees or sublicensees) shall [***]
(“Vascular Buy Back Period”).

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

19



--------------------------------------------------------------------------------

4.1.2     Endoluminal Buy Back Period. Subject to any applicable cure period in
Section 4.2, or any extensions set forth in Section 4.3, Philips (or its present
or future Affiliates or their respective licensees or sublicensees) shall [***]

4.1.3     Orthopedics Buy Back Period. Subject to any applicable cure period in
Section 4.2, or any extensions set forth in Section 4.3, Philips (or its present
or future Affiliates or their respective licensees or sublicensees) shall [***]
(“Orthopedics Buy Back Period”). The Marketing Requirement for the Orthopedics
Buy Back Field shall also be met in the Orthopedics Buy Back Period [***]

4.1.4     For avoidance of doubt, such Marketing Requirements under this
Section 4.1 in the respective Buy Back Fields are one time requirements for each
applicable Buy Back Field.

4.2        Cure Periods. Philips shall have [***] after such time period to cure
any Marketing Requirement deficiency. If Philips does not cure within such [***]
period, then: (a) Philips shall grant (and hereby grants, effective upon the end
of the Vascular Buy Back Period for the Vascular Buy Back Field if the Marketing
Requirement for (i) above is not met, upon the end of the Endoluminal Buy Back
Period for the Endoluminal Buy Back Field if the Marketing Requirement for
(ii) above is not met, and upon the end of the Orthopedics Buy Back Period for
the Orthopedics Buy Back Field if the Marketing Requirement for (iii) above is
not met) a nonexclusive, worldwide, transferable, royalty-free, fully paid up
license (with the right to sublicense through one or multiple tiers) under the
Purchased Hansen Patents and Licensed Hansen IP to Hansen and under the Licensed
Luna IP to SPE to research, develop, make, have made, use, have used, import,
sell, have sold and otherwise commercialize and exploit Products in each case
solely within the applicable Buy Back Field(s) for which the Marketing
Requirement has not been met within the time periods specified above;
(b) Philips hereby grants to Hansen (with respect to the foregoing license
granted to Hansen) and to SPE (with respect to the foregoing license granted to
SPE) the option (which must be exercised within [***] to convert the foregoing
license granted to Hansen and SPE in clause (a) from a nonexclusive license to
an exclusive license (except with respect to the SDOF Endoluminal Robotics
Field, SDOF Orthopedics Robotics Field and SDOF Vascular Robotics Field, for
which Philips acknowledges that the licenses granted to Philips in Section 2.1.1
of the SPE-Philips Agreement and Section 2.1.1 of this Agreement shall
terminate), exercisable by written notice to Philips and payment [***] (“Buy
Back Price”); and (c) the scope of the licenses and rights granted to Philips
for such Buy Back Field pursuant to this Agreement and the SPE-Philips Agreement
shall be automatically adjusted with no further action required by the Parties
to reflect the license rights of Hansen and SPE under clauses (a) and/or
(b) (e.g., the applicable licenses granted to Philips shall be terminated so
that the corresponding rights revert back to Hansen and SPE (as applicable),
together with all rights to enforce the applicable patents in the applicable Buy
Back Field, notwithstanding anything to the contrary set forth in Article 12).
The Parties shall, however, agree upon which Party will prosecute and maintain
any pending or future patent or patent application(s) relating to the Licensed
Patents. To be clear, with the exception of prosecution, if Hansen exercises its
option for a Buy Back Field pursuant to clause (b), Philips shall thereafter
have no rights under the FOSSL IP licensed from Hansen or SPE for such Buy Back
Field.

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS

[***]

 

20



--------------------------------------------------------------------------------

4.3        Potential Extension of Buy Back Periods. The Vascular Buy Back
Period, Endoluminal Buy Back Period and Orthopedics Buy Back Period (each, a
“Buy Back Period”) may be extended under either Section 4.3.1 or Section 4.3.2
but not both. To be clear, if Philips elects to extend a Buy Back Period under
Section 4.3.1, Philips may not also elect to extend the same Buy Back Period
under Section 4.3.2, and vice versa.

4.3.1     [***]

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

21



--------------------------------------------------------------------------------

4.3.2     [***]

4.4        Tolling. Notwithstanding anything to the contrary set forth in this
Agreement, if Philips is delayed or prevented from meeting the Marketing
Requirement due to the institution of a legal claim brought by a Third Party
against Philips or its present or future Affiliates or administrative proceeding
relating to the subject matter of this Agreement or the existence of licensing
negotiations in connection with a potential legal claim brought by a Third Party
against Philips or its present or future Affiliates relating to the subject
matter of this Agreement, the Buy Back Period shall be tolled until such reason
for Philips’ inability to meet the Marketing Requirement is eliminated.

5.          Source Code Escrow. During the period commencing on the Closing Date
and ending fifteen (15) years thereafter, Hansen shall deposit and maintain in
escrow all source code within the Licensed Hansen IP and Licensed Luna IP (and
documentation, libraries, tools, utilities and other related materials
reasonably necessary for the installation, testing, deployment, operation,
modification or use of such software source code) in Hansen’s possession and
under Hansen’s control for software necessary to operate Products within the
Licensed Fields and using FOSSL Technology, or developed by Hansen pursuant to
any separate agreement with Philips and involving or relating to FOSSL
Technology as imaged on a hard drive (collectively, “Source Code Materials”)
with [***] (or, if [***] is not reasonably available, with another reputable
software escrow company to be mutually agreed by the Parties).

5.1        During such period, Hansen shall periodically update such Source Code
Materials with the latest versions thereof in Hansen’s possession and under
Hansen’s control.

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

22



--------------------------------------------------------------------------------

5.2        During such period, the Source Code Materials shall be released to
Philips in the event of the bankruptcy, liquidation or insolvency of Hansen or
an assignment for the benefit of creditors by Hansen, or in the event that
Philips requires access to the Source Code Materials to comply with any
governmental request. In addition, unless otherwise provided for separately in
an agreement between Hansen and Philips, if Philips requests modifications to
software licensed hereunder, including without limitation bug fixes or
additional functionality requested by Philips, and Hansen refuses to perform the
development, maintenance or support of such software requested by Philips at
Hansen’s standard rates or other reasonable and customary terms (it being
understood that Hansen has no obligation to do so), then Hansen shall cause the
release of the applicable portion of the software to Philips. Philips shall
protect the confidentiality of any source code made available to it hereunder
with the same degree of care it uses to protect its own source code and in any
event no less than reasonable care.

5.3        All fees and expenses payable to [***] (or such other escrow company,
if any) for the establishment and maintenance of such escrow arrangement shall
be [***]

5.4        If Hansen has in Hansen’s possession and under Hansen’s control any
source code within the Licensed Luna IP (e.g., after the release of such source
code to Hansen pursuant to the terms and conditions of Hansen’s escrow agreement
with Luna, in the event of a default by Luna which causes such source code to be
released from escrow), Hansen shall deposit such source code into escrow for
inclusion as part of the Source Code Materials hereunder.

6.          Non-Competition. Except for Hansen Products within a Buy Back Field
for which Hansen obtains rights pursuant to Section 4, during the Term of the
Agreement, Hansen shall not directly or indirectly develop, manufacture,
distribute, sell or market any Hansen Products in the Vascular Non-Robotic
Field, the Endoluminal Non-Robotic Field, the Non-Robotic Medical Devices Field
(including the Colonoscopy Non-Robotic Field), and the Orthopedics Field. To
avoid doubt, the foregoing covenant shall not be read or interpreted to extend
to the SDOF Medical Robotics Field and the Medical Robotics Field. The covenant
of this Section 6 shall not apply to any entity that acquires Hansen, by a
Change of Control or otherwise, or any other Affiliate of Hansen following a
Change of Control of Hansen or its Affiliates, with respect to any intellectual
property rights that such entity owned or otherwise controlled prior to the
Change of Control or after such Change of Control (other than the FOSSL IP), or
with respect to any activities already done by that entity prior to the Change
of Control or after such Change of Control (other than in connection with the
FOSSL IP).

7.          Hansen Consulting Services. If the Parties mutually agree pursuant
to a separate written agreement for consulting services related to the FOSSL
Technology licensed hereunder, Hansen shall provide such consulting services to
Philips on a time and materials basis at Hansen’s then-current rates or such
other rates as the Parties may agree in such written agreement.

8.          Reports Regarding Progress under Hansen-Luna Agreements and Delivery
of FOSSL Technology.

8.1        During the Capture Period, Hansen shall keep Philips reasonably
informed on a reasonably frequent basis (at least [***]) of progress made by
Hansen and, to the extent known to Hansen, by Luna under any agreement between
Hansen and Luna for FOSSL Technology. This reporting shall be done in writing to
the attention of [***]

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

23



--------------------------------------------------------------------------------

8.2        Hansen will notify Philips of, and will not object to a designee of
Philips attending, the CTO meetings specified in Section 2.3(f) of the
Hansen-Luna Agreement; provided, however, that Philips’s right to attend each
such meeting shall be subject to the execution of appropriate confidentiality
agreements and Luna’s prior written consent (in Luna’s sole discretion) with
respect to each meeting.

            8.3        Delivery of FOSSL Technology. Within [***] of the Closing
Date and on a [***] basis thereafter during the Capture Period for each party,
to the extent in such Party’s possession and in the form of (1) copies of any
then-existing reports, summaries, memorandums, articles, invention disclosures,
patents and patent applications, in each case (A) to the extent not already
disclosed to the other Party and (B) in any event (i) excluding documents to the
extent covered by attorney-client privilege, (ii) excluding inventor notebooks,
incomplete draft documents and mere email correspondence (but not excluding
attached documents to the extent constituting the foregoing documents), and
(iii) excluding any information restricted from disclosure to the other Party
under third party confidentiality obligations, or (2) a document prepared by
such Party that provides the substance of the responsive information that
otherwise would be provided pursuant to clause (1): (a) Hansen shall provide to
Philips all FOSSL Technology meeting the foregoing that is described in Sections
1.26(b) and 1.28(b) to Philips, to the attention of [***] and (b) Philips shall
provide to Hansen all FOSSL Technology meeting the foregoing that is described
in Section 1.40(b), to the attention of [***] or his/her successor based on
Hansen’s notification. With each disclosure, the disclosing Party shall provide
a written summary identifying and generally describing the items disclosed. The
disclosing Party shall reasonably respond to limited, brief follow-up inquiries
from the receiving Party regarding the items disclosed by such Party under
(1) and/or (2) above for the purpose of confirming and complementing the
sufficiency of the disclosures above. Disclosures required by the foregoing
shall exclude software source code and related documentation and algorithms
designed for the purpose of incorporation into source code (without limiting the
provisions of Section 5 of this Agreement). However, the foregoing obligations
of this Section 8.3 shall not require the disclosing Party to generate any new
documents, reports or other materials that do not already exist (except to the
extent the disclosing Party elects, in its sole discretion, to pursue (2) above
instead of (1)) and shall not require the receiving Party to provide the
disclosing Party with training with respect to any inventions or Technology
contained or described in any such disclosures.

8.3.1     The Parties will organize a meeting between each Party’s CTO (or
someone holding a comparable position) or representative(s) appointed by such
CTO or other person holding a comparable position within 2 months of the Closing
Date to discuss the shared FOSSL Technology orally. After such meeting, the
Parties shall agree as to which Party shall prepare a draft of written minutes
for such meeting for approval by the other Party.

8.3.2     The Parties will meet at reasonable intervals agreed upon in writing
by the Parties (and at least semi-annually during the Capture Period) to discuss
the disclosed FOSSL Technology.

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

24



--------------------------------------------------------------------------------

8.3.3     Philips and Hansen will keep reasonable records of all written
information received under this Article.

8.3.4     Notwithstanding anything to the contrary set forth in this Agreement,
this Section 8.3 shall terminate with respect to both Parties upon the ending of
the Capture Period with respect to either Party.

9.      Prosecution, Maintenance, and Defense

         9.1        Purchased Hansen Patents (i.e., Hansen Group 1 Patents).
Within the later of 60 days following the Signing Date or five (5) days
following the Closing Date, Hansen shall transfer all files relating to the
prosecution and maintenance of the Purchased Hansen Patents to Philips. Hansen
shall advise Philips of any filing deadlines due within 90 days of such
transfer, and shall be responsible for maintaining the files and satisfying all
filing obligations that are due prior to the transfer at Philips’ cost and
expense. Upon such transfer, Philips shall have the sole right and obligation,
at Philips’ cost and expense, subject to Hansen’s rights under this Section 9.1,
to file, prosecute and maintain the Purchased Hansen Patents. Philips shall
provide Hansen (through patent counsel designated as set forth in Section 9.4.
of this Agreement) with copies of all material correspondence, applications and
filings reasonably in advance of filing or sending them to the applicable patent
office for Hansen’s review and comment. Hansen shall have the right to monitor
and comment on patent filings of Purchased Hansen Patents and the right to
recommend claims directed to the Medical Robotics Field or SDOF Medical Robotics
Field. Philips shall reasonably consider any comments provided by Hansen
(including with respect to filing in a particular jurisdiction), but Philips
shall have the final authority with respect to such correspondence, applications
and filings, except that Philips shall not abandon or modify claims directed to
the Medical Robotics Field or SDOF Medical Robotics Field without either
Hansen’s prior written consent (e.g., given by Hansen’s review and approval of
any draft of a submittal to a patent office which is forwarded to Hansen by
patent counsel designated as set forth in Section 9.4. of this Agreement) or
allowing Hansen at least [***] from transmittal of any such draft to Hansen to
review and approve or provide comments on any such draft; however, with respect
to claims within the Purchased Hansen Patents related to any and all activities
and applications in the SDOF Medical Robotics Field or in the Medical Robotics
Fields, if elections regarding obtaining patent term restoration (i.e. to take
into account a regulatory review period) are to be made and the Parties do not
agree, Hansen shall have the right to make the election and Philips shall abide
by such election. With respect to the Purchased Hansen Patents, Philips shall
provide Hansen with copies of all material correspondence, applications and
filings filed with, sent to or received from the applicable patent office
(following the receipt, filing or submission thereof, as the case may be).
Hansen shall have the right to request filing of divisional applications,
continuations, or national stage entries for claim coverage in the SDOF Medical
Robotics Field or in the Medical Robotics Field. In the event that Hansen
requests any divisional applications, continuations or national stage entries
with respect to patent applications within the Purchased Hansen Patents, Hansen
will pay for any prosecution of those applications and other costs and expenses
associated therewith and have rights to file, prosecute, maintain and enforce
such patent rights as set forth in this Agreement. If Philips decides to cease
prosecution or maintenance of any of the Purchased Hansen Patents, Philips shall
first provide Hansen with written notice of such decision within a reasonable
period (but at least [***] if practicable) prior to any pending filing or
maintenance fee deadline of which it is aware so Hansen may take, at Hansen’s
sole cost and expense, whatever reasonable action may be necessary with respect
thereto. Hansen may, in its sole discretion, thereafter assume responsibility
for such prosecution or maintenance at its sole cost and expense, and shall
notify Philips in writing prior to assumption if it elects to assume such
responsibility. In such event, Philips and its Affiliates shall have a license
under such Purchased Hansen Patent as if such Purchased Hansen Patent were a
Licensed Hansen Patent, and shall assign (and hereby assigns, effective as of
Philips’ receipt of Hansen’s notice therefor) to Hansen such Purchased Hansen
Patent, and thereafter Hansen shall provide Philips, upon Philips’s request,
with copies of all material correspondence, applications, and other filings with
respect to any such Purchased Hansen Patents assumed by Hansen filed with, sent
to or received from the applicable patent offices (following the receipt, filing
or submission thereof, as the case may be). In the event Hansen so elects to
assume such responsibility for a given Purchased Hansen Patent, Philips shall
reasonably cooperate at Hansen’s cost and expense. In the event such Purchased
Hansen Patents become involved in any litigation, each Party shall have its
respective rights set forth in Article 12 below.

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

25



--------------------------------------------------------------------------------

9.2        Licensed Luna Patents. With respect to the Licensed Luna Patents,
licensed by Philips under the SPE-Philips Agreement, Philips acknowledges that
prosecution and maintenance of the Licensed Luna Patents is controlled by Luna
pursuant to the terms of Section 5 of the Hansen-Luna Agreement. Hansen shall
provide Philips with copies of all material correspondence, applications and
filings with respect to the Licensed Luna Patents filed with, sent to or
received from the applicable patent office that Hansen receives from Luna. If
Luna provides Hansen written notice of Luna’s decision to cease prosecution or
maintenance of any of the Licensed Luna Patents (in one or more countries),
Hansen may thereafter assume responsibility for such prosecution or maintenance
in accordance with the Hansen-Luna Agreement. In such event, the following shall
apply: Hansen shall first consult with Philips to determine whether Philips
wishes to maintain an interest in the respective applications and filings.
Hansen shall have the sole right to file, prosecute and maintain the Licensed
Luna Patents through outside counsel (Section 9.4). If Philips as well as Hansen
is interested in maintaining an interest in the applications and filings, the
Parties shall share [***] the costs of such filing, prosecution and maintenance,
and Philips shall reimburse Hansen for Philips’ share within sixty (60) days
after the date of invoice therefor obtained from Hansen or directly from
prosecution counsel. If only Philips (and not Hansen) is interested in
maintaining an interest in the applications and filings, Philips shall take over
filing, prosecution and maintenance of the respective patent family(ies).

For Licensed Luna Patents that are prosecuted/maintained by Hansen according to
this article, Hansen shall provide Philips with copies of all material
correspondence, applications and filings for the Licensed Luna Patents
reasonably in advance of filing or sending them to the applicable patent office
for Philips’s review and comment and the rights and duties of the Parties with
respect to such Licensed Luna Patents will be the same as set forth below in
Section 9.3 with respect to Hansen Group 2 Patents, but Hansen shall have the
final authority with respect thereto. In the event such Licensed Luna Patents
become involved in any litigation, each Party shall have its respective rights
set forth in Article 12 below.

9.3        Hansen Group 2 Patents. For the avoidance of doubt, Hansen retains
all rights to file, prosecute, maintain and, to the extent set forth in Article
12 of this Agreement, enforce patent rights in and to the Licensed Hansen IP in
Hansen’s discretion. Philips shall have the right to monitor and comment on
patent filings of Hansen Group 2 Patents and the right to recommend claims
directed to the Licensed Field. Hansen shall reasonably consider any comments
provided by Philips (including with respect to filing in a particular
jurisdiction), but Hansen shall have the final authority with respect to such
correspondence, applications and filings, except that Hansen shall not abandon
or modify claims directed to the Licensed Fields without either Philips’s prior
written consent (e.g., given by Philips’s review and approval of any draft of a
submittal to a patent office which is forwarded to Philips by patent counsel
designated as set forth in Section 9.4 of this Agreement) or allowing Philips at
least [***] from transmittal of any such draft to Philips to review and approve
or provide comments on any such draft; however, with respect to claims within
the Hansen Group 2 Patents related to any and all activities and applications in
the Licensed Fields, if elections regarding obtaining patent term restoration
(i.e. to take into account a regulatory review period) are to be made and the
Parties do not agree, Philips shall have the right to make the election and
Hansen shall abide by such election. In the event such Hansen Group 2 Patents
become involved in any litigation, each Party shall have its respective rights
set forth in Article 12 below.

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

26



--------------------------------------------------------------------------------

Philips shall have the right to request filing of divisional applications,
continuations, or national stage entries for claim coverage in the Licensed
Fields In the event that Philips requests any divisional applications,
continuations or national stage entries with respect to patent applications
within the Hansen Group 2 Patents, Philips will pay for any prosecution of those
applications and other costs and expenses associated therewith and have rights
to file, prosecute, maintain and enforce such patent rights as set forth in this
Agreement. If Hansen decides to cease prosecution or maintenance of any of the
Hansen Group 2 Patents, Hansen shall first provide Philips with written notice
of such decision within a reasonable period (but at least [***] if practicable)
prior to any pending filing or maintenance fee deadline of which it is aware so
Philips may take, at Philips’ sole cost and expense, whatever reasonable action
may be necessary with respect thereto. Philips may, in its sole discretion,
thereafter assume responsibility for such prosecution or maintenance at its sole
cost and expense, and shall notify Hansen in writing prior to assumption if it
elects to assume such responsibility. If Philips decides to cease prosecution or
maintenance of any divisional applications, continuations or national stage
entries with respect to patent applications within the Hansen Group 2 Patents,
Philips shall first provide Hansen with written notice of such decision within a
reasonable period (but at least [***] if practicable) prior to any pending
filing or maintenance fee deadline of which it is aware so Hansen may take, at
Hansen’s sole cost and expense, whatever reasonable action may be necessary with
respect thereto. Hansen may, in its sole discretion, thereafter assume
responsibility for such prosecution or maintenance at its sole cost and expense,
and shall notify Philips in writing prior to assumption if it elects to assume
such responsibility. In such event, Philips and its Affiliates shall continue to
have a license under such Hansen Group 2 Patents as if such Purchased Hansen
Patent were a Licensed Hansen Patent. Regardless of the foregoing, ownership of
the Hansen Group 2 Patents shall remain with Hansen.

9.4        Prosecution Counsel. Philips will select counsel for filing and
prosecution of such patent applications (including continuations, divisional
applications and non-U.S. national stage filings) as are paid for in whole by
Philips as set forth in this Agreement, including, the Purchased Hansen Patents,
any Licensed Luna Patents for which prosecution and maintenance are assumed by
Hansen but paid for in whole by Philips and for which responsibility can be
transferred from Luna as set forth in the Hansen-Luna Agreement or other
agreement between Luna and Hansen, and any Hansen Group 2 Patents where
prosecution and maintenance cost and expense are paid for in whole by Philips
(i.e., divisional applications, continuations, or national stage entries filed
at the request of Philips for claim coverage in the Licensed Fields and paid for
by Philips). Hansen agrees to use reasonable efforts to retain, with respect to
its obligations under this Section 9.4, the same counsel for any patent
prosecution or maintenance which is continued or later initiated by Hansen, as
the counsel Philips uses, with respect to patent applications claiming priority
to the Purchased Hansen Patents. The Parties shall use reasonable efforts to
assure each patent family is prosecuted by the same counsel and consistent with
the efforts taken for other applications and patents governed by this Section 9,
notwithstanding the fact that the patent family may include divisional
applications requested by Philips. Philips will not be responsible for filing,
prosecution, issue, maintenance or other patent costs and expenses related to
any Licensed Hansen Patents or Licensed Luna Patent unless set forth herein or
authorized in advance, in writing, by Philips’ patent portfolio manager.

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS

 

27



--------------------------------------------------------------------------------

9.5        Prosecution and Maintenance of Licensed Luna Patents. To the fullest
extent such rights have been granted to Hansen under the Hansen-Luna Agreement
or other agreements between Hansen and Luna, Philips shall have and Hansen
agrees to exercise on Philips’ behalf, in accordance with Section 9.2, the right
to monitor and comment on patent filings of Licensed Luna Patents, the right to
recommend or require (to the extent permitted under the Hansen-Luna Agreement)
country selection for Licensed Luna Patents, particularly with regard to filing
and prosecution of non-U.S. counterparts. Subject to Section 9.2, Hansen shall
reasonably consider any comments provided by Philips (including with respect to
filing in a particular jurisdiction), and use reasonable efforts to resolve any
inconsistencies between Hansen and Philips’ positions with regard to the
prosecution, and use reasonable efforts to incorporate Philips’ comments
consistent with Hansen’s positions in such Luna correspondence, applications and
filings. Notwithstanding anything to the contrary in this Section 9.5 and in
Section 9.2, Philips’ right and ability to monitor and comment on any Licensed
Luna Patents under this Section 9.5 and Section 9.2 shall be subject to Luna’s
consent to the extent not already authorized under the Hansen-Luna Agreement.

 

28



--------------------------------------------------------------------------------

10.        Representations, Warranties and Covenants; Conditions to Closing

10.1        Hansen-Luna Agreement. Upon the reasonable request of Philips,
following the Closing, Hansen shall use commercially reasonable efforts to
enforce the representations and warranties and covenants received by Hansen in
the Hansen-Luna Agreement for which Philips presents reasonable evidence of a
breach thereof in such notice and which breach would have a material and adverse
effect on Philips’ rights hereunder; provided, however, that Hansen shall not be
obligated to enforce such representations and warranties and covenants to the
extent Hansen reasonably determines it has legitimate concerns that such
enforcement will have a significant adverse impact on the other benefits and
rights Hansen receives from Luna under the Hansen-Luna Agreement and/or the
Development and Supply Agreement.

10.2        Hansen represents and warrants that, as of the Signing Date and the
Closing Date:

10.2.1     Prior to the assignment to Philips hereunder, Hansen is the sole
owner of the Purchased Hansen Patents and Hansen has good and marketable title
thereto. None of the Purchased Hansen Patents are subject to any lien, charge,
security interest or other encumbrance, except as described in Section 2.3.

10.2.2     Hansen has the full and unrestricted right and necessary power and
authority to execute and deliver this Agreement, grant the rights granted herein
and consummate the transactions contemplated hereby.

10.2.3     Hansen is in compliance in all material respects with the Hansen-Luna
Agreement, Development and Supply Agreement, and Hansen-Intuitive Cross License
Agreement (collectively, the “Material Contracts”). Hansen is not and to
Hansen’s knowledge the other parties to the Material Contracts are not in
material breach or default under the terms of any Material Contract, which
default would have an adverse effect on Philips’ rights hereunder, and to
Hansen’s knowledge there exists no event, condition or occurrence which would
constitute such a breach or default by Hansen or such parties, nor has Hansen
received any notice of any breach or default or alleged breach of default under
any Material Contract. None of the Material Contracts are subject to any Third
Party lien, charge, security interest or other encumbrance except as may be set
forth in the terms and conditions of the Material Contracts. Hansen has not
waived or allowed to lapse any of its rights under any of the Material
Contracts, and no such rights have lapsed or otherwise expired or been
terminated that would have an adverse effect on the rights granted to Philips
and its Affiliates hereunder

 

29



--------------------------------------------------------------------------------

10.2.4   The execution and delivery by Hansen of this Agreement or any other
instrument or document required by this Agreement do not, and the performance of
this Agreement, including, without limitation, the granting of licenses granted
hereunder, will not, (a) conflict with or violate the organizational documents
of Hansen, (b) conflict with or violate any law, order or regulation applicable
to Hansen, or (c) result in any breach or violation of or constitute a material
default under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of a lien, charge,
security interest or encumbrance in favour of any Third Party on any of the
property or assets of Hansen relating to the Agreement.

10.2.5   Hansen has not granted any right, license, or interest in, to or under
the FOSSL IP inconsistent with the rights and licenses granted to Philips in
this Agreement.

10.2.6   Where Hansen has granted an exclusive license herein, Hansen represents
and warrants that it has not granted any prior licenses under the FOSSL IP, and
will not continue to practice within those fields except as expressly set forth
herein.

10.2.7   To Hansen’s knowledge, no opposition or invalidity proceedings are
pending in relation to any of the Licensed Patents or Purchased Hansen Patents,
and no such proceedings have been threatened in writing

10.2.8   To Hansen’s knowledge, there is no intellectual property or conduct
that it believes could reasonably render the Licensed Patents invalid or
unenforceable.

10.2.9   Hansen is not actually aware of any issued patents or pending patent
applications owned by Third Parties that would be infringed by Hansen’s and/or
Philips’ practice of the FOSSL IP as such FOSSL IP exists by itself as of the
Signing Date (i.e., excluding any modifications, improvements or alterations or
incorporation of other technology). This representation is not intended to
guarantee that no component of any commercial product of Philips, its Affiliates
or its licensees would infringe or otherwise violate patents owned by a Third
Party.

10.2.10 To Hansen’s knowledge, Luna or any of the patent holders of the FOSSL IP
are not due any consideration from Philips as a result of this Agreement.

10.2.11        With the exception of the consent listed on Exhibit I, no
additional consents of, or notice to, any third party is required for Hansen to
execute and deliver this Agreement or under any Material Contract, and neither
the enforceability nor any of the terms or provisions of any Material Contract
will be amended or terminated by, the execution, delivery and performance of
this Agreement, or the transactions contemplated hereby.

10.2.12        Hansen has disclosed all of Hansen’s patents and patent
applications covering FOSSL Technology to Philips. To the extent any additional
Hansen patents and patent applications covering FOSSL Technology exist that had
not been previously disclosed, the Parties will discuss whether such patents and
patent applications should be added to Hansen Group 2 Patents or the Hansen
Group 3 Patents within reasonable time after the patent or patent application
has come to the attention of the Parties.

10.2.13        Hansen (i) has sufficient capital to carry on its business,
(ii) is able to pay its debts as they mature and (iii) is and, after giving
effect to the transactions contemplated hereby, will be, solvent, and the value
of its assets, at a fair valuation, is and, after giving effect to the
transactions contemplated hereby, will be, greater than all of its debts. Hansen
has not (i) made a general assignment for the benefit of creditors, (ii) filed
any voluntary petition in bankruptcy or suffered the filing of an involuntary
petition by any creditor, (iii) suffered the appointment of a receiver to take
possession of all or any portion of its assets, (iv) suffered the attachment or
judicial seizure of all or any portion of its assets, (v) admitted in writing
its inability to pay its debts as they come due nor (vi) made an offer of
settlement, extension or composition to its creditors generally.

 

30



--------------------------------------------------------------------------------

10.2.14        The terms and provisions of this Agreement were negotiated at
arm’s length and are fair, reasonable and consistent with existing market
conditions. Hansen has undertaken discussions with other potential
purchasers/licensees of the FOSSL IP and, based on those discussions and
Hansen’s own knowledge of market conditions, believes that the terms provided
for in this Agreement, including price, represent in their totality the most
favorable terms available to Hansen. The transactions contemplated by this
Agreement are not being entered into by Hansen with the intention of hindering,
delaying or defrauding any of Hansen’s current or future creditors.

10.3       Hansen Covenants:

10.3.1    Hansen will not amend or modify the Material Contracts in a way that
would be inconsistent with any term of this Agreement.

10.3.2    Hansen will keep in full force and effect the Material Contracts
(other than the Hansen-Luna Agreement after such agreement is assigned to SPE),
materially comply with Hansen’s obligations under the Material Contracts, and
not reduce any of its rights under such agreement in a way that would be
inconsistent with any term of this Agreement.

10.3.3    Between the Closing Date and the actual transfer of the files related
to the Purchased Hansen patents, Hansen shall use its best efforts to preserve
intact the Purchased Hansen Patents and shall not, directly or indirectly, sell,
transfer, lease, license, sublicense, mortgage, pledge, encumber, grant or
otherwise dispose of or grant a lien on any Purchased Hansen Patents, or amend
or modify any existing agreements with respect to any Purchased Hansen Patents.

10.3.4    Upon the terms and subject to the conditions set forth in this
Agreement, each Party hereto shall use commercially reasonable efforts to take,
or cause to be taken, all actions, and do, or cause to be done, and to assist
and cooperate with the other Party in doing, all things reasonably necessary,
proper or advisable to consummate the transactions contemplated hereby.

10.4        Closing Conditions. The obligation of Philips to effect the Closing
shall be subject to the satisfaction at or prior to the Closing of the following
conditions, unless waived in writing by Philips:

10.4.1                Representations and Warranties. Each of the
representations and warranties of Hansen set forth in this Agreement shall be
true and correct in all material respects as of the date of this Agreement and
as of the Closing Date as though made on and as of the Closing Date. Each of the
representations and warranties of Hansen set forth in this Agreement that is
qualified by materiality shall be true and correct in all respects as of the
date of this Agreement and as of the Closing Date as though made on and as of
the Closing Date and each of the other representations and warranties of Hansen
set forth in this Agreement shall be true and correct in all material respects
as of the date of this Agreement and as of the Closing Date as though made on
and as of the Closing Date.

 

31



--------------------------------------------------------------------------------

10.4.2                Agreements and Covenants. Hansen shall have performed or
complied in all material respects with each obligation, agreement and covenant
to be performed or complied with by it under this Agreement on or prior to the
Closing Date.

10.4.3                No Injunctions or Restraints; Illegality. No temporary
restraining order, preliminary or permanent injunction or other order (whether
temporary, preliminary or permanent) issued by any court of competent
jurisdiction or other legal restraint or prohibition shall be in effect which
restrains, enjoins or otherwise prohibits the consummation of the transactions
contemplated hereby, nor shall any proceeding brought by any person seeking any
of the foregoing be pending, and there shall not be any action taken, or any law
or order enacted, entered, enforced or deemed applicable to transactions
contemplated hereby, which restrains, enjoins or otherwise prohibits the
consummation of the transactions contemplated.

10.4.4                Officer’s Certificate. Hansen shall have delivered to
Philips a certificate of Hansen executed by an executive officer of Hansen,
dated as of the Closing Date, in form and substance reasonably satisfactory to
Philips, certifying that the conditions set forth in Sections 10.4.1, 10.4.2 and
10.4.3 have been satisfied.

10.4.5                Patent Assignment. Hansen shall have executed and
delivered to Philips the patent assignment in the form attached as Annex 2
pursuant to which Hansen will transfer and assign to Philips the Purchased
Hansen Patents.

10.4.6                Sublicense Agreement. SPE shall have executed and
delivered to Philips the SPE-Philips Agreement and SPE shall have complied with
all obligations to be complied with by SPE on or prior to the Closing Date under
the SPE-Philips Agreement on or prior to the Closing Date.

10.4.7                JDA Amendment. The Extended Joint Development Agreement
between Philips and Hansen dated as of November 15, 2009, as amended by
Amendment No. 1 to Extended Joint Development Agreement dated as of the date
hereof shall have not been revoked and shall be in full force and effect as of
the Closing Date.

10.4.8                Legal Opinions. Morrison and Foerster LLP, counsel to
Hansen and SPE, shall have delivered to Philips a customary “non-consolidation”
legal opinion and a “true sale” legal opinion and legal opinions as to
enforceability, due authorization and no conflict with Material Contracts.

10.4.9                SVB Consent. SPE shall have received consent from Silicon
Valley Bank in the form attached hereto as Exhibit I.

10.5        Conditions to Closing by Hansen. The obligation of Hansen to effect
the Closing shall be subject to the reasonable satisfaction at or prior to the
Closing of the following conditions, unless waived in writing by Philips:

10.5.1                Representations and Warranties. Each of the
representations and warranties of Philips set forth in this Agreement shall be
true and correct in all material respects as of the date of this Agreement and
as of the Closing Date as though made on and as of the Closing Date.

 

32



--------------------------------------------------------------------------------

10.5.2                Agreements and Covenants. Philips shall have performed or
complied in all material respects with each obligation, agreement and covenant
to be performed or complied with by it on or prior to the Closing Date under
this Agreement on or prior to the Closing Date.

10.5.3                Officer’s Certificate. Philips shall have delivered to
Hansen a certificate of Philips executed by an officer of Philips, dated as of
the Closing Date, in form and substance reasonably satisfactory to Hansen,
certifying that the conditions set forth in Sections 10.5.1 and 10.5.2 have been
satisfied.

10.5.4                Initial Payments. Philips shall have made the payments set
forth in Section 3.2 of this Agreement and Section 3.1 of the SPE-Philips
Agreement

10.6        Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS ARTICLE 10, ANY
AND ALL FOSSL IP, CONFIDENTIAL INFORMATION, TECHNOLOGY AND INTELLECTUAL PROPERTY
(AND ANYTHING ELSE) LICENSED, ASSIGNED, DISCLOSED OR PROVIDED BY EITHER PARTY TO
THE OTHER PARTY IN CONNECTION WITH THIS AGREEMENT SHALL BE ON AN “AS IS” BASIS,
WITHOUT ANY REPRESENTATION OR WARRANTY WHATSOEVER. EXCEPT AS EXPRESSLY SET FORTH
IN THIS ARTICLE 10, ANY AND ALL REPRESENTATIONS AND WARRANTIES, WHETHER EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, BUT NOT LIMITED TO ANY AND ALL WARRANTIES
RELATED TO MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, ABSENCE OF ERRORS
AND/OR BUGS, ACCURACY OR COMPLETENESS OF RESULTS, VALIDITY, SCOPE OR
NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHT, ARE EXPRESSLY DISCLAIMED.

10.7        Legal Opinion Expenses. Within sixty (60) days of receipt of an
invoice therefor, Philips shall pay Hansen [***]

11.        Indemnification

11.1        By Philips. From and after the Closing, Philips shall indemnify,
defend and hold harmless Hansen, its Affiliates and their respective directors,
officers, agents and employees (the “Hansen Indemnitees”) from and against any
and all claims, damages, liabilities, costs, expenses or loss, including
reasonable legal expenses and reasonable attorneys’ fees (“Losses”) resulting
from or arising out of suits, claims, proceedings or causes of action brought by
a Third Party (each, a “Third Party Claim”) against any one or more of the
Hansen Indemnitees, arising from [***]

11.2        By Hansen. From and after the Closing, Hansen shall indemnify,
defend and hold harmless Philips, its Affiliates and their respective directors,
officers, agents and employees (the “Philips Indemnitees”) from and against any
and all Losses resulting from or arising out of a Third Party Claim against any
one or more of the Philips Indemnitees, to the extent based on: [***]

11.3      Procedures. The Party requesting indemnification (“Indemnitee”) shall
give prompt written notice to the Party required to provide indemnification
(“Indemnifying Party”) of any Third Party Claim, with respect to which
indemnification may be required under this Section 11, provided, however, that
failure to give notice shall not impair the obligation of the Indemnifying Party
to provide indemnification hereunder except if and to the extent that failure
materially impairs the ability of the Indemnifying Party successfully to defend
the Third Party Claim. The Indemnifying Party shall be entitled to assume the
defense and control of any Third Party Claim at its own cost and expense, but
the Indemnitees shall have the right to be represented by its own counsel at its
own cost in such matters. The Indemnitees shall provide all reasonable
assistance to the Indemnifying Party, at the Indemnifying Party’s expense, in
connection with the defense of any Third Party Claim hereunder. Neither Party
shall settle or dispose of any Third Party Claim in any manner which would
adversely impact the rights or interests of the other Party under this Agreement
without the other Party’s prior written consent, without limiting the
application of the royalty-stacking provisions of Section 3.4.

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

33



--------------------------------------------------------------------------------

11.4      Notwithstanding anything in the foregoing, a Party shall not be
required to indemnify the other Party for any liability such other Party incurs
arising from some act or omission for which such other Party is responsible
under applicable law.

12.        Enforcement of Licensed Patents and Purchased Hansen Patents

12.1      Notification. Each Party shall promptly notify the other Party in
writing if the notifying Party reasonably believes that any Purchased Hansen
Patent or any of the Licensed Patents is being threatened, being infringed or
has been infringed by a Third Party. [***]

12.2      Enforcement within the Vascular Non-Robotic Field, the Endoluminal
Non-Robotic Field or the Orthopedics Field. With respect to any infringement (or
allegation of infringement) of [***]

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS

 

34



--------------------------------------------------------------------------------

12.3      Enforcement of Purchased Hansen Patents. With respect to any
infringement (or allegation of infringement) of [***]

12.4      [***]

12.5      Cooperation. The Party instituting an enforcement action pursuant to
Section 12.2 or Section 12.3 (“Enforcing Party”) shall keep the other Party
(“Non-Enforcing Party”) reasonably apprised of all developments in such
enforcement actions and shall consult with the Non-Enforcing Party regarding
such enforcement activities. The Non-Enforcing Party shall, at the Enforcing
Party’s cost and expense, reasonably cooperate with the Enforcing Party and
provide all reasonable assistance in connection with any such litigation,
including without limitation agreeing to be named as a party or in the case of
Hansen, causing Luna to be named to such action or having such action brought in
the Non-Enforcing Party’s name by the Enforcing Party if and to the extent
required for the Enforcing Party to have the legal right to initiate such an
enforcement action.

12.6      Settlement. The Enforcing Party shall have the right to settle the
dispute provided, however, no settlement, consent judgment or other voluntary
final disposition of the action that involves an admission of the Non-Enforcing
Party’s liability or wrongdoing, requires the Non-Enforcing Party to take or
refrain from taking any action or incur any payment obligations or other
liabilities or otherwise binds the Non-Enforcing Party or that involves an
admission of the invalidity or unenforceability of the Licensed Hansen IP or
Licensed Luna IP or other IP of the Non-Enforcing Party or that could reasonably
be likely to restrict the Non-Enforcing Party from conducting its business, may
be entered into without the express written consent of the Non-Enforcing Party,
which consent shall not be unreasonably withheld. To the extent Hansen incurs
any indemnification liability under Section 5.2(e) of the Hansen-Luna Agreement
on account of any Philips enforcement action hereunder, Philips shall indemnify
and hold harmless Hansen with respect thereto.

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.

 

35



--------------------------------------------------------------------------------

12.7      Allocation of Proceeds. Recoveries from enforcement actions brought
under Section 12.2 for Exclusive License Infringement shall be allocated first
to the reimbursement of any costs and expenses incurred by Philips to the extent
not previously reimbursed, and then to the reimbursement of any costs and
expenses incurred by Hansen, and then with respect to any remaining amounts
[***]

 

13.        Term

and Termination:

13.1      Term. This Agreement shall be effective as of the Closing Date, and
shall remain in force until the expiration date of the last to expire Licensed
Patent (the “Term”), unless terminated earlier pursuant to Section 13.2.

13.2      Termination.

13.2.1 Unless agreed to otherwise in writing in advance by the Parties, the
termination of the SPE-Philips Agreement by a party to such agreement for a
particular reason shall automatically and without any action required by the
Parties terminate this Agreement as if for the same reason and any elections
made with respect to termination by the terminating party under the SPE-Philips
Agreement shall be deemed elections made with respect to termination of this
Agreement, mutatis mutandis and with references to SPE interpreted as references
to Hansen. By way of non-limiting example, if Philips terminates the SPE-Philips
Agreement pursuant to Section 9.2.1 of the SPE-Philips Agreement and makes the
election specified in Section 9.2.2(ii)(1) of the SPE-Philips Agreement, Philips
shall be deemed to have terminated this Agreement pursuant to Section 13.2.1 and
to have made the election specified in Section 13.2.2(ii)(1). Without limiting
the foregoing, this Agreement (and with respect to Section 13.2.1(iii), any part
of this Agreement relating to the subject matter acquired by the non-practicing
entity) may be terminated:

(i) by a Party in the event of a material breach of the Agreement by the other
Party which has not been cured within [***] of notice by the non-breaching
Party.

(ii) [***]

(iii) [***]

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS

 

 

36



--------------------------------------------------------------------------------

Such rights of termination shall not be exclusive of any other surviving
provisions, remedy or means of redress to which the non-defaulting Party may be
lawfully entitled and all such remedies shall be cumulative.

13.2.2 In addition, the following shall apply:

(i)                     Termination of this Agreement by Hansen for any reason
other than failure of Philips to make the full payments pursuant to Section 3.2
of this Agreement and Section 3.1 of the SPE-Philips Agreement shall not result
in the termination of any of the licenses granted hereunder or reversal of any
of the ownership transfers effectuated hereunder, but shall entitle Hansen to
bring a claim for money damages arising from Philips’ uncured material breach.

(ii)                     In case of termination of this Agreement by Philips,
Philips shall have the right to elect by written notice either (1) to terminate
all licenses granted by the Parties to each other hereunder, effective from the
termination date, and to return all purchased Intellectual Property, Technology,
items and licensed rights and materials hereunder to Hansen (and such licenses
shall terminate and Philips shall comply with its obligations to return the
foregoing), with reservation of the right to claim damages arising from the
uncured material breach or (2) to maintain all such licenses and transfers of
ownership interests in full force and effect subject to the payment obligations
in Section 3.3 and Section 3.5, but with reservation of its right to damages
arising from the uncured material breach.

(iii)                     Termination shall not release either Party from any
payment or other obligation that has accrued as of the effective date of the
termination. Without limiting the generality of the foregoing, each Party shall
pay the other, within thirty (30) days after such termination, amounts equal to
all reimbursable expenses, patent royalties, milestone payments and other
payments of whatever nature which are then owed to such Party hereunder.

(iv)                     Upon termination of this Agreement by Philips pursuant
to Section 13.2.1, if Philips makes the election specified in 13.2.2(ii)(1):
(1) all licenses granted by Hansen to Philips pursuant to Section 2 shall
automatically terminate (2) Philips may, if it deems appropriate as contributing
to the mitigation of damages, promptly prepare, execute, deliver, transfer and
assign to Hansen all regulatory filings and marketing authorizations covering
FOSSL Systems (and related Products) for the Licensed Fields, including any
rights of reference necessary or appropriate in connection therewith;
(3) Philips may, if it deems appropriate as contributing to the mitigation of
damages, transfer to Hansen all data, materials, results and other information
generated by or for Philips in support of regulatory approval for FOSSL Systems
(and related Products) for the Licensed Fields prior to the date of such
termination; (4) Philips shall cease using and, within thirty (30) days after
termination, return (and cause its Affiliates and its and their licensees and
sublicensees to cease using and to return) to Hansen all Hansen Confidential
Information provided to Philips by Hansen pursuant to this Agreement and marked
as such; (5) Philips may, if it deems appropriate as contributing to the
mitigation of damages, grant to Hansen a nonexclusive, irrevocable, perpetual
license (with the right to sublicense through one or multiple tiers) to any and
all FOSSL Technology (and any IP therein or thereto) owned or controlled by
Philips as of the effective date of such termination and developed, made,
created, conceived, reduced to practice (in whole or in part) by or for Philips
or its Affiliates or its or their licensees or sublicensees in connection with
the exercise of the licenses granted to Philips and its Affiliates hereunder;
(6) without limiting the license granted by Philips under Section 2.2.2, Philips
may, if it deems appropriate as contributing to the mitigation of damages, grant
to Hansen a nonexclusive, irrevocable, perpetual license (with the right to
sublicense through one or multiple tiers) under the Purchased Hansen Patents in
the Vascular Non-Robotic Field, the Endoluminal Non-Robotic Field, the
Non-Robotic Medical Devices Field (including the Colonoscopy Non-Robotic Field),
and the Orthopedics Field; and (7) Philips automatically shall be deemed to have
assigned to Hansen all Naked Licenses and Naked Sublicenses (or other
sublicenses of FOSSL IP hereunder) existing as of the effective date of
termination unless Hansen declines such assignment within thirty (30) days of
termination.

 

37



--------------------------------------------------------------------------------

(v)                     Without limiting the foregoing, upon termination by
Philips pursuant to Section 13.2.1(ii), the following provisions will terminate
immediately upon payment by Philips to Hansen or its acquirer of USD one million
($1,000,000): Section 3.3 (Product Payments, reporting requirements, and certain
sections related thereto, e.g., 3.4, 3.6, 3.14 and 3.15); and any Naked
Sublicenses (under Section 3.5) granted after the transaction contemplated by
Section 13.2.1(ii). For the avoidance of doubt, all Naked Sublicenses existing
prior to the transaction contemplated in Section 13.2.1(ii), shall remain in
force.

13.2.3   Certain Effects for Termination by Hansen. Upon termination of this
Agreement by Hansen pursuant to Section 13.2 for failure of Philips to make the
full payments mentioned in Section 3.2 of this Agreement and Section 3.1 of the
SPE-Philips Agreement (i) Philips acknowledges that no licenses shall have been
granted by Hansen pursuant to Section 2; (ii) Philips shall assign (and hereby
assigns, effective as of the effective date of such termination) to Hansen the
Purchased Hansen Patents, and Philips shall transfer all files relating to the
prosecution and maintenance of the Purchased Hansen Patents to Hansen; and
(iii) Philips shall cease using and, within thirty (30) days after termination,
return (and cause its Affiliates and its and their licensees and sublicensees to
cease using and to return) to Hansen all Hansen Confidential Information marked
as such, provided to Philips by Hansen pursuant to this Agreement.

13.3      Survival. Provided the Closing has occurred,

13.3.1   The following Sections shall survive the termination or the expiration
of this Agreement for any reason and in all circumstances: 2.2.2 (except for
Philips’ retained right to research, develop, make, have made, use, have used,
import, sell, have sold and otherwise commercialize and exploit Products in each
case solely within SDOF Medical Robotics Field), 2.6, 2.7, 3.7, 3.9, 3.10, 3.11,
3.12, 3.13, 4, 10.6, 11, and 13 through 21.

13.3.2   In addition to the Sections set forth in Section 13.3.1, the following
Sections shall survive the termination of this Agreement (a) in the event of
termination of this Agreement by Hansen for any other cause than failure of
Philips to make the full payment mentioned in Section 3.2 or payments due under
Section 3.3 and Section 3.5 or (b) in the event of termination of this Agreement
by Philips and if Philips makes the election specified in Section 13.2.2(ii)(1):
3.3, 3.4, 3.5, 3.6, 3.8, 3.14, 3.15, 5, 6, 8, 9 and 12. Further, if the licenses
granted by Hansen to Philips expressly survive termination of this Agreement as
provided for above, then, for the avoidance of doubt, Sections 2.3, 2.4 and 2.5
shall also survive together with such rights and licenses.

 

38



--------------------------------------------------------------------------------

14.        Bankruptcy: Notwithstanding anything to the contrary in this
Agreement, the Parties hereto acknowledge and agree that all rights, privileges,
releases, non-assertions, immunities and licenses granted under or pursuant to
this Agreement by Hansen to Philips and its Affiliates are, and are intended to
be, and shall be deemed to be, for purposes of Section 365(n) of title 11 of the
United States Code, (as may be amended from time to time, “the Bankruptcy
Code”), licenses of rights to intellectual property (including without
limitation “intellectual property” as defined under Section 101(35A) of the
Bankruptcy Code) and: (a) all reports, drawings, samples, prototypes and other
books and records and embodiments of the intellectual property shall be deemed
“embodiments” of the intellectual property protected by Section 365 of the
Bankruptcy Code hereunder; and (b) any escrow agreements established pursuant to
this agreement shall be an “agreement supplementary” to this Agreement for the
purposes of Section 365(n) of the Bankruptcy Code. All of the rights of Philips
and its Affiliates under this Agreement shall be deemed to exist immediately
before the occurrence of any bankruptcy proceeding in which Hansen is a debtor.
The Parties hereto acknowledge and agree that Philips and its Affiliates, as
licensees of such rights under this Agreement, shall retain and may fully
exercise all of their rights and elections under the Bankruptcy Code or
equivalent law, statute, treaty or legislation in any other jurisdiction
including, but not limited to, those rights and remedies under Section 365(n) of
the Bankruptcy Code. Without limiting the generality of the foregoing, Hansen
further agrees that, in the event that any proceeding shall be instituted by or
against Hansen seeking to adjudicate it as bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of Hansen or its debts under any law relating to
bankruptcy, insolvency, or reorganization or relief of debtors, or seeking an
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for Hansen or any substantial part of its property or if Hansen
shall take any action to authorize any of the foregoing actions (collectively,
an “Insolvency Proceeding”), Philips and its Affiliates shall retain all rights,
licenses, privileges, releases, non-assertions and immunities granted under or
pursuant to this Agreement and their rights to enforce these rights under this
Agreement. Without limiting the foregoing, to the maximum extent permitted by
law, Philips and its Affiliates shall not be affected by the rejection of this
Agreement in any such Insolvency Proceeding (a “Rejection”) and Philips and its
Affiliates shall retain all rights and remedies as provided under Section 365(n)
of the Bankruptcy Code. Upon any Rejection, Hansen and/or any trustee shall be
required to turn over the intellectual property subject to this Agreement to
Philips upon written request made by Philips to Hansen and/or the trustee.
Philips shall under no circumstances be required to terminate this Agreement
after a Rejection in order to enjoy or acquire any of its rights under this
Agreement; provided, however, upon any such Rejection Philips shall have the
automatic right to terminate this Agreement. In the event that this Agreement is
subject to a Rejection any continuing payments required by Philips hereunder
shall be equitably adjusted to reflect the loss of any services or other rights
of Phillips and its Affiliates or obligations of Hansen or its Affiliates that
are terminated as a result of any such Rejection. Notwithstanding anything in
this Agreement to the contrary, in the event that Hansen files for relief or
protection under the Bankruptcy Code, or there is otherwise an Insolvency
Proceeding by or against Hansen, Hansen acknowledges and agrees that each and
all of the rights, licenses, privileges, non-assertions and immunities granted
to Philips under this Agreement are not assumable by Hansen (or a trustee) and
are not assignable to a Third Party. Upon any such Insolvency Proceeding by or
against Hansen, Philips shall be deemed to have made a request for enforcement
of all of its rights and licenses pursuant to Section 365(n)(4) of the
Bankruptcy Code, without further action by Philips.

 

39



--------------------------------------------------------------------------------

15.        Confidentiality.

15.1    Definition. “Confidential Information” shall mean all non-public
written, visual, oral and electronic data and information disclosed by one Party
(“Discloser”) to the other Party (“Recipient”) under this Agreement that relates
to the Discloser’s business, technology, products, processes, techniques,
research, development and marketing and is marked as confidential or proprietary
or disclosed under circumstances reasonably indicating that it is confidential
or proprietary. All FOSSL IP (that has not otherwise been publicly disclosed or
made available, such as described in Section 15.3 below) shall be Confidential
Information of Hansen and Hansen shall be the Discloser (and Philips the
Recipient) thereof. All Confidential Information (including without limitation
all copies, extracts and portions thereof) shall remain the property of
Discloser. Except as expressly agreed otherwise by the Parties, Recipient does
not acquire any intellectual property rights under any disclosure hereunder
except the limited right to use such Confidential Information in accordance with
this Agreement.

15.2    Restrictions. Recipient shall hold all Confidential Information of
Discloser in strict confidence and shall not disclose any such Confidential
Information to any Third Party except as expressly provided in this Section
15.2. Recipient may disclose the Confidential Information of Discloser only to
regulatory authorities and employees, agents, contractors, Affiliates and actual
and potential licensees and sublicensees (solely to the extent, in the case of
any such licensee or sublicensee, such Confidential Information to be disclosed
is licenseable or sublicenseable to such licensee or sublicensee), in all such
cases who have a reason to know such information for purposes of Recipient’s
performance of its obligations or exercise of its rights under this Agreement
and (except with respect to regulatory authorities) who are bound in writing by
restrictions regarding disclosure and use at least as protective of Discloser as
the terms and conditions in this Agreement. Recipient shall not use any
Confidential Information of Discloser for the benefit of itself or any third
party or for any purpose other than to perform its obligations and exercise its
rights under this Agreement. Recipient shall take at least the same degree of
care that it uses to protect its own confidential and proprietary information
and materials of similar nature and importance (but in no event less than
reasonable care) to protect the confidentiality and avoid the unauthorized use,
disclosure, publication, or dissemination of the Confidential Information of
Discloser.

15.3    Scope. The foregoing restrictions on disclosure and use shall not apply
with respect to any Confidential Information of Discloser to the extent such
Confidential Information: (a) was or becomes publicly known through no wrongful
act or omission of the Recipient or its Affiliates and their respective
employees, agents and representatives; (b) was rightfully known by Recipient
before receipt from Discloser; (c) becomes rightfully known to Recipient from a
source other than Discloser without breach of a duty of confidentiality to
Discloser or its Affiliates; or (d) is independently developed by Recipient
without the use of or access to the Confidential Information of Discloser. In
addition, Recipient may use or disclose Confidential Information of Discloser to
the extent (i) approved by Discloser in writing or (ii) Recipient is legally
compelled to disclose such Confidential Information, provided, however, that
prior to any such compelled disclosure, if possible, Recipient shall give
Discloser reasonable advance notice of any such disclosure and shall cooperate
with Discloser, at Discloser’s cost, in protecting against any such disclosure
and/or obtaining a protective order narrowing the scope of such disclosure
and/or use of such Confidential Information.

 

40



--------------------------------------------------------------------------------

15.4    Terms of this Agreement. The Parties acknowledge the confidential nature
of this Agreement and, except to the extent provided in Section 15.5 and Section
15.6, neither Party shall disclose the existence or the contents of this
Agreement without obtaining the prior approval of the other Party in writing,
save as required by applicable law (including as required by the United States
Securities and Exchange Commission) or by either Party in connection with the
enforcement of its rights hereunder or on a confidential basis to actual and
potential investors or acquirors and legal counsel who are bound by obligations
of confidentiality at least as restrictive as those set forth in this Agreement.
Any breach by either Party of any of its confidentiality obligations under this
Article 15 shall not affect any right or remedy to which the non-breaching Party
would be entitled at law absent this Agreement.

15.5    Press Releases. Notwithstanding any other provision of this Section,
Philips and Hansen may, with prior written consent of the other Party, issue
press releases acknowledging that Philips and Philips Affiliates are licensed
under the Licensed Patents, provided that the terms of this Agreement are not
disclosed. Each Party agrees to the issuance of the proposed press release
attached as Exhibit A. Each Party may disclose any information in such press
release (or any subsequent mutually agreed press release or other public
announcement) without the additional consent of the other Party.

15.6    Disclosures of Terms to Certain Third Parties. Notwithstanding any other
provision of this Section 15.6, Philips shall be entitled to disclose the
existence of this Agreement and the amount of the payment to be made to any
Third Party with which Philips has an agreement, arrangement, understanding, or
relationship which permits Philips or the Third Party to seek payment or
reimbursement, in whole or in part, of any portion of any of the payments to be
made. Before disclosing any information related to this Agreement to such a
Third Party, including but not limited to Philips customers and suppliers
meeting the foregoing description, Philips shall obtain agreement from the Third
Party that the disclosure shall be on a confidential basis and that the
disclosed information shall not be provided to anyone outside of the Third
Party, other than its outside legal counsel.

15.7    Limitation of Liability. Except for a breach of Article 15
(Confidentiality), neither Party shall be liable to the other Party, its
employees, directors, shareholders, agents for any indirect or consequential,
incidental, punitive or special, damages (including but not limited to damages
for business interruption or for personal injury) arising out of or in
connection with this Agreement, even if the other Party has been advised of the
possibility of such damages. To the extent either Party is liable to the other
Party for any claims arising out of or in connection with this Agreement, such
liability shall be limited to the greater of (a) the amounts owed or paid by
Philips pursuant to Sections 3.2, 3.3, and 3.5 and (b) USD 25 Million.

16.        Notices. Any notice required under this Agreement to be sent by
either Party shall be given in writing by means of a letter or facsimile
directed:

             In respect of Hansen, to:

A. For notices of a general nature, to:

             Bruce Barclay - CEO

 

41



--------------------------------------------------------------------------------

Hansen Medical, Inc.

800 East Middlefield Road

Mountain View, CA 94043

B. For matters of a general nature:

Robert Mittendorff, MD, MBA

Hansen Medical, Inc.

800 East Middlefield Road

Mountain View, CA 94043

C. For IP/legal matters:

Arthur Hsieh, JD, PhD

Vice President, Legal Affairs

Hansen Medical, Inc.

800 East Middlefield Road

Mountain View, CA 94043

In respect of Philips, to:

Philips Intellectual Property & Standards

P.O. Box 220

5600 AE Eindhoven

The Netherlands

F.a.o. CIPO

Fax no.: + 31 40 27 45267

And also to:

Philips Healthcare

A division of Philips Electronics North America Corp.

3000 Minuteman Road

Andover, MA 01810

USA

Attention: Chief Legal Officer

Fax no. : 978-975-1285

With a copy to, for technical matters and information pursuant to Article 8:

Nijs C. van der Vaart, PhD, Senior Director Innovation, BU interventional X ray

Veenpluis 4-6

5684 PB Best

The Netherlands

FAX number: +31 40 27 65657

or such other address as may have been specified in writing by either Party to
the other. Notice shall be conclusively deemed to have been duly given (a) when
hand delivered to another Party; (b) when sent by facsimile, with receipt
confirmation, to the number set forth above if sent between 8:00 a.m. and 5:00
p.m. recipient’s local time on a business day, or on the next business day if
sent other than between 8:00 a.m. and 5:00 p.m. recipient’s local time on a
business day; or (c) the next business day after deposit with an international
overnight delivery service, postage prepaid, addressed to the applicable Party
as set forth above with next business day delivery guaranteed, provided that the
sending Party receives a confirmation of delivery from the delivery service
provider.

 

42



--------------------------------------------------------------------------------

17.        No Assignment

17.1    This Agreement shall be binding upon and inure to the benefit of the
Parties and their respective Affiliates, successors and assigns. This Agreement
shall not be assignable by either Party, in whole or in part to any Third Party
(subject to Philips’ termination rights under Article 13), except that either
Party may assign or transfer this Agreement, without consent, to (a) an
Affiliate of that Party or (b) a purchaser of all or substantially all of such
Party’s assets to which this Agreement relates or (c) a successor to such
Party’s business to which this Agreement relates through any merger,
consolidation or reorganization; provided in each case that the entity to whom
this Agreement is assigned agrees in writing to be bound by the terms and
conditions hereof.

18.        Independent Contractors. The Parties are and intend to remain
independent contractors. Nothing in this Agreement shall be construed as an
agency, joint venture or partnership between the Parties.

19.        Applicable Law and Jurisdiction

19.1    This Agreement shall be governed by and construed in accordance with the
laws of New York, without regard or reference to its conflicts of law rules or
principles.

19.2    Any dispute between the Parties in connection with this Agreement
(including any question regarding its existence, validity or termination) shall
be submitted to the competent courts of The State of New York.

20.        Miscellaneous

20.1    Force Majeure. If for reasons of Force Majeure, as hereinafter defined,
any Party fails to comply with its obligations hereunder other than the payment
of money, such failure shall not constitute breach of contract, provided,
however, that such Party shall give the other Party prompt written notice of the
failure to perform and the reason therefor and uses its reasonable efforts to
limit the resulting delay in its performance. For the purpose of this Section,
Force Majeure shall mean acts of God; war; civil commotion; destruction of
production facilities or materials; fire, earthquake or storm; labor
disturbances or strikes; failure of public utilities or common carriers and any
other similar causes beyond the reasonable control of any party.

20.2    Severability. If any of the provisions of this Agreement is determined
to be invalid or unenforceable by any court of competent jurisdiction, such
finding shall not invalidate the remainder of this Agreement which shall remain
in full force and effect as if the provision(s) determined to be invalid or
unenforceable had not been a part of this Agreement. In the event of such
finding of invalidity or unenforceability, the Parties will endeavor to
substitute forthwith the invalid, or unenforceable provision(s) by such
effective provision(s) as will most closely correspond with the original
intention of the provision(s) so voided.

 

43



--------------------------------------------------------------------------------

20.3    Entire Understanding. This Agreement and any attachments hereto
constitute a single, integrated written contract expressing the entire agreement
of the Parties with respect to the subject matter hereof and shall not be
modified, supplemented, or repealed except by a writing signed by each of the
Parties. No covenants, agreements, representations, or warranties of any kind
whatsoever have been made by any Party, except as specifically set forth in this
Agreement. All prior discussions, written communications, agreements and
negotiations with respect to the subject matter hereof have been merged and
integrated into and are superseded by this Agreement. Specifically, with respect
to the subject matter hereof, this Agreement supersedes that certain Mutual
Nondisclosure Agreement between the Philips Healthcare, a division of Philips
Electronics North America Corporation and Hansen dated April 27, 2009.

20.4    Waiver. No waiver by any of the Parties to this Agreement of any breach
of any term, condition or obligation of this Agreement by any other Party shall
be construed as a waiver of any subsequent or continuing breach of that term,
condition or obligation or of any other term, condition or obligation of this
Agreement of the same or of a different nature. Neither the failure nor the
delay of either Party to enforce any provision of, or right or remedy under,
this Agreement shall constitute a waiver of such provision, right or remedy or
of the right of each Party to enforce each and every provision of this
Agreement. Any waiver of this Agreement must be in writing.

20.5    Authority; Due Execution. Each Party represents and warrants to the
other, that (i) it has full power and authority to enter into this Agreement and
any agreements related hereto and, subject to the terms and conditions hereof,
this Agreement, when executed, will be a valid and legally binding obligation of
such Party according to its provisions; (ii) the execution and performance of
this Agreement will not constitute a breach of or an event of default under any
agreement, contract, law or regulation to which such Party is or may be bound;
and (iii) the execution and performance of this Agreement has been duly
authorized by all necessary corporate action.

20.6    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

20.7    Headings. The headings and captions used in this Agreement are for
convenience only and shall not be considered in construing or interpreting this
Agreement.

21.        Specific Performance. The rights and remedies of the parties hereto
shall be cumulative. The transactions contemplated by this Agreement are unique
transactions and any failure on the part of any party to complete the
transactions contemplated by this Agreement on the terms of this Agreement will
not be fully compensable in damages and the breach or threatened breach of the
provisions of this Agreement would cause the other parties hereto irreparable
harm. Accordingly, in addition to and not in limitation of any other remedies
available to the parties hereto for a breach or threatened breach of this
Agreement, the parties shall be entitled to seek specific performance of this
Agreement and seek an injunction restraining any such party from such breach or
threatened breach.

 

44



--------------------------------------------------------------------------------

AS WITNESS, the Parties have caused this Agreement to be signed on the date
first written above.

FOR HANSEN:

Hansen Medical, Inc.

 

/s/ Bruce J Barclay

(signature)

Name: Bruce J Barclay

Title: Chief Executive Officer

FOR PHILIPS:

Koninklijke Philips Electronics N.V.

 

/s/ Ruud Peters

(signature)

Name: Ruud Peters

Title: Chief Intellectual Property Officer

Philips Medical Systems Nederland B.V.

 

/s/ Bert Van Meurs

(signature)

Name: Bert Van Meurs

Title: Senior Vice President

 

/s/ John Van Soerland

(signature)

Name: John Van Soerland

Title: Senior Director

[SIGNATURE PAGE TO PATENT AND TECHNOLOGY LICENSE AND PURCHASE AGREEMENT]

 

45



--------------------------------------------------------------------------------

Exhibit A

Press Release

LOGO [g184716g64y92.jpg]

Hansen Medical and Philips Enter Agreements for the Development of Non-Robotic
Applications of Fiber Optic Shape Sensing and Localization Technology

Hansen to Receive $29 Million Upfront and up to $78 Million in Future Payments

MOUNTAIN VIEW, Calif. – February 3, 2011 – Hansen Medical, Inc. (Nasdaq: HNSN),
a global leader in flexible robotics and the developer of robotic technology for
accurate 3D control of catheter movement, today announced that it has entered,
directly and through a wholly owned subsidiary, into patent and technology
license, sublicense and purchase agreements with Philips to allow them to
develop and commercialize the non-robotic applications of Hansen Medical’s Fiber
Optic Shape Sensing and Localization (FOSSL) technology.

FOSSL is a potentially disruptive visualization technology that employs a fiber
optic sensor designed to allow physicians to identify both the shape and
position of catheters and other tools used in minimally invasive procedures.
FOSSL has the potential to enable more efficient and precise control and
continuous tracking of flexible tools used in these procedures. Unlike
traditional visualization methods, FOSSL is designed to provide visual
information in 3D with significant reduction in the use of x-ray. FOSSL is being
developed by Hansen Medical and Luna Innovations, Inc. which are jointly
advancing its use in medical applications.

Under the terms of the agreements, Philips has the exclusive right to develop
and commercialize the FOSSL technology in the non-robotic vascular, endoluminal
and orthopedic fields. In addition, the parties have amended their previous
joint development agreement to allow for Philips to potentially extend and
increase certain fees to be paid by Hansen Medical based on the future sales of
the currently investigational flexible catheter vascular robotic system now
under development at Hansen Medical with planned commercialization in the US and
Europe in 2011. Hansen Medical will receive upfront payments of $29 million in
connection with these arrangements and will be eligible to receive up to an
additional $78 million in future payments associated with the successful
commercialization or licensing by Philips or its collaborators of products
containing FOSSL technology.

 

46



--------------------------------------------------------------------------------

“Today’s announcement is an important milestone in the history of Hansen
Medical,” said Bruce Barclay, President and CEO of Hansen Medical. “As a result
of the hard work by our talented employees, we have made tremendous strides
evolving our business strategy and focusing on new market opportunities to
create a proprietary mode of safe and effective imaging. We are pleased to
expand our relationship with Philips, and are now in a position to further
develop and commercialize this technology which has the potential to improve
clinical outcomes for future medical products, including to significantly reduce
the amount of harmful radiation generated in interventional procedures, all to
the benefit of patients, physicians and hospital staffs. Finally, these
agreements allow us to significantly enhance our cash position and strengthen
our balance sheet without incurring a dilutive event for our shareholders.”

“These agreements represent a considerable step forward in the relationship
between Hansen Medical and Philips Healthcare in bringing innovative technology
solutions to patients and physicians in multiple medical fields from orthopedics
to interventional procedures. We are delighted to be moving forward with Philips
on both the application of the FOSSL technology outside of robotics and on the
advancement of our robotics technology for vascular procedures,” said Robert
Mittendorff, M.D. Vice President of Marketing and Business Development at Hansen
Medical.

While minimally invasive procedures have advanced significantly in the past 30
years, their potential is still limited by imaging and localization, which
remain critical elements to knowing where flexible tools are in the body. Since
the incision is so much smaller than typical open surgery and direct
visualization is not possible, physicians have to rely on X-ray imaging or
localization to know where their instruments are and the shape of the
instruments they are manipulating. Significant radiation exposure to the patient
and physician is often the result, and usually provides only two dimensional
information. With FOSSL enabled devices, the potential benefits to patients and
the physicians that treat them are substantial, including increased efficiency,
control and reduced use of radiation in minimally invasive procedures.

 

47



--------------------------------------------------------------------------------

Hansen Medical Conference Call

Company management will hold a conference call to discuss its new agreements
with Philips today, February 3, 2011, at 5:30 a.m. Pacific (8:30 a.m. Eastern).
Investors are invited to listen to the call live via the Internet using the link
available within the “Investor Relations” section of Hansen Medical’s website at
www.hansenmedical.com. A replay of the webcast will be available approximately
one hour after the completion of the live call. Additionally, participants can
dial into the live conference call by calling 877-941-2321 or 480-629-9714. An
audio replay will be available approximately one hour after the completion of
the conference call through February 3, 2011, by calling 877-870-5176 or
858-384-5517, and entering access code 4379093.

About Hansen Medical, Inc.

Hansen Medical, Inc., based in Mountain View, California, develops products and
technology using robotics for the accurate positioning, manipulation and control
of catheters and catheter-based technologies. The company’s Sensei® system and
its Sensei X Robotic Catheter System were cleared by the U.S. Food and Drug
Administration for manipulation and control of certain mapping catheters in
electrophysiology (EP) procedures. This robotic catheter system is compatible
with fluoroscopy, ultrasound, 3D surface map and patient electrocardiogram data.
In the United States, the Sensei System is not approved for use in guiding
ablation procedures; this use remains experimental. The U.S. product labeling
therefore provides that the safety and effectiveness of the Sensei and Sensei X
systems for use with cardiac ablation catheters in the treatment of cardiac
arrhythmias, including atrial fibrillation (AF), have not been established
during EP procedures, such as guiding catheters in the treatment of AF. In the
European Union, the Sensei and the Sensei X systems are cleared for use during
EP procedures, such as guiding catheters in the treatment of AF. The flexible
catheter vascular robotic system requires regulatory filings and approval and is
not commercially available. Additional information can be found at
www.hansenmedical.com.

Forward-Looking Statements

This press release contains forward-looking statements that involve risks,
uncertainties, assumptions and other factors which, if they do not materialize
or prove correct, could cause Hansen Medical’s results to differ materially from
those expressed or implied by such forward-looking statements. All statements,
other than statements of historical fact, are statements that could be deemed
forward-looking statements, including statements containing the words “plan,”
“expects,” “ believes,” “potential,” and similar words. Hansen Medical intends
such forward-looking statements to be covered by the safe harbor provisions for
forward-looking statements contained in Section 21E of the Exchange Act and the
Private Securities Litigation Reform Act of 1995. Examples of such statements
include statements regarding expectations for the commercialization of the FOSSL
technology and our flexible catheter vascular robotic system. Important factors
that could cause actual results to differ materially from those indicated by
forward-looking statements include, among others, the realization of the full
potential benefits of the agreements with Philips requires the development of
new products and applications of technology that are subject to design,
engineering and manufacturing challenges, potential safety and regulatory issues
that could delay, suspend or terminate clinical studies, regulatory approvals or
sales, and reliance on third parties to develop, obtain regulatory approval for,
manufacture, market and sale of products containing FOSSL technology. These and
other risks are described in greater detail under the heading “Risk Factors”
contained in our periodic SEC filings, including our Quarterly Report on Form
10-Q filed with the SEC on November 9, 2010. Given these uncertainties, you
should not place undue reliance on the forward-looking statements in this press
release. Hansen Medical undertakes no obligation to revise or update information
herein to reflect events or circumstances in the future, even if new information
becomes available.



--------------------------------------------------------------------------------

Hansen Medical, Heart Design, Hansen Medical & Heart Design, and Sensei are
registered trademarks of Hansen Medical, Inc. in the United States and other
countries.

Hansen Medical Contacts:

 

Peter Osborne

  

Matt Clawson

Interim CFO

  

Allen & Caron Inc

Hansen Medical

  

949.474.4300

650.404.5800

  

matt@allencaron.com

# #    # #



--------------------------------------------------------------------------------

EXHIBIT B

Listed Patents and Patent Applications within Licensed Luna Patents

[***]

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.



--------------------------------------------------------------------------------

EXHIBIT C

Certain Luna Technology within Licensed Luna IP

[***]

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS

 

 

•

 





--------------------------------------------------------------------------------

EXHIBIT D

[***]

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS



--------------------------------------------------------------------------------

EXHIBIT E

Hansen Group 1 Patents

[***]

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.



--------------------------------------------------------------------------------

EXHIBIT F

Hansen Group 2 Patents

[***]

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.



--------------------------------------------------------------------------------

EXHIBIT G

[***]

Hansen Group 3 Patents

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.



--------------------------------------------------------------------------------

Exhibit H

List of Hansen Agreements Provided by Hansen to Philips for Philips’ Review

[***]

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.



--------------------------------------------------------------------------------

EXHIBIT I

Silicon Valley Bank Consent

[To be attached.]



--------------------------------------------------------------------------------

Annex 1: Royalty Reporting Form

[Licensor]

Name:

Department:

Address:

Fax: [number]

Koninklijke Philips Electronics N.V. [other Philips entity]

P.O. Box 220

5600 AE Eindhoven

The Netherlands

Fax no.: + 31 40 27 45267

Date:

Koninklijke Philips Electronics N.V.

Manufacturing site [Philips entity]

City:

Country:

Reference: Royalties

This is to provide you with our royalty statement under the Patent License and
Assignment Agreement of February 3, 2011 between our companies, which covers the
relevant business of FOSSL Systems for the [1st, 2nd] calendar half of [year].
The total fee is to be calculated in accordance with [reference].

 

FOSSL

System,

(serial

number)

  

Description

  

Units Sold

  

Calculation

of

Applicable

Royalty

Amount

       

Total Royalty

fee due in

Euro

                                                          

Gross amount

due

                        

Less withholding

tax (if

applicable)

                        

Net amount due

    

I attest that the above is true, complete and accurate.

Signed on behalf of [Licensee].

Name:

Title:



--------------------------------------------------------------------------------

Annex 2: Assignment Form

D E E D    O F    A S S I G N M E  N T

This ASSIGNMENT made the .second day of February Two thousand eleven

BETWEEN

HANSEN MEDICAL, INC., a corporation having its registered office at 800 East
Middlefield Road, Mountain View, CA 94043, USA (hereinafter “Assignor”) of the
other part,

and

KONINKLIJKE PHILIPS ELECTRONICS N.V., a company duly incorporated under the laws
of The Netherlands, having its registered office in Eindhoven, The Netherlands
(hereinafter “Assignee”) of the one part,

WHEREAS, Assignor and Assignee have entered into that certain Patent and
Technology License and Purchase Agreement dated February 3, 2011 (“License and
Purchase Agreement”),

This Deed of Assignment is to confirm the following:

Assignor is the registered proprietor of the United States and foreign patents
and patent applications listed on the attached Schedule 1 having the titles set
forth thereon (hereinafter “Patent rights”)

In consideration of a sum of or equivalent to at least $1 (one US dollar) and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, subject to the terms and conditions of the License and
Purchase Agreement, Assignor has assigned to Assignee all right, title and
interest in and to the Patent rights and Assignee has accepted said assignment.

Assignor hereby grants full power of attorney to Assignee to submit this Deed of
Assignment to the patent authorities of the United States and other
jurisdictions in which such Patent rights may obtain and to request those
authorities to record the assignment of the legal title to the Patent rights
from Assignor to Assignee in the appropriate registers provided that, where
possible, any retained license to Assignor and its Affiliates shall be
simultaneously recorded in those registers.



--------------------------------------------------------------------------------

EXECUTED for and on behalf of

     

EXECUTED for and on behalf of

  

KONINKLIJKE PHILIPS

     

HANSEN MEDICAL, INC.

  

ELECTRONICS N.V.

        

 

 

Authorized Representative

     

 

 

Authorized Representative

  

[Signature Page for Deed of Assignment]



--------------------------------------------------------------------------------

Schedule 1 to Annex 2 (Assignment Form)

Patent rights

[***]

CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE COMMISSION.
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTIONS.